Exhibit 10.4

PURCHASE AND SALE AGREEMENT

BETWEEN

THE AFFILIATES OF AUTOSTAR REALTY OPERATING PARTNERSHIP

SET FORTH ON SCHEDULE 1.1.1,

AS SELLER

AND

ASBURY AUTOMOTIVE GROUP, INC.

AS PURCHASER

DATED: May 8, 2008



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page No. ARTICLE 1 BASIC INFORMATION    1 1.1    Certain Basic Terms
   1 1.2    Notice Addresses    4 ARTICLE 2 PROPERTY    5 2.1    Property    5
ARTICLE 3 EARNEST MONEY    6 3.1    Deposit and Investment of Earnest Money    6
3.2    Independent Consideration    6 3.3    Form; Failure to Deposit    7 3.4
   Disposition of Earnest Money    7 3.5    Treatment of Earnest Money    7
ARTICLE 4 DUE DILIGENCE    8 4.1    Due Diligence Materials To Be Delivered    8
4.2    Intentionally Deleted    10 4.3    Physical Due Diligence    10 4.4   
Due Diligence/Purchase Price Adjustment    11 4.5    Return of Documents and
Reports    13 4.6    Intentionally Omitted    14 4.7    Proprietary Information;
Confidentiality    14 4.8    No Representation or Warranty by Seller    14 4.9
   Purchaser’s Responsibilities    15 4.10    Purchaser’s Agreement to Indemnify
   15 4.11    Environmental Studies    15 ARTICLE 5 TITLE AND SURVEY    16 5.1
   Title Review    16 5.2    Delivery of Title Policy at Closing    16 ARTICLE 6
OPERATIONS AND RISK OF LOSS    17 6.1    Ongoing Operations    17 6.2    Damage
   17 6.3    Condemnation    18 6.4    Updated Property Information    19
ARTICLE 7 CLOSING    21 7.1    Closing    21 7.2    Conditions to Parties’
Obligation to Close    21 7.3    Seller’s Deliveries in Escrow    22 7.4   
Purchaser’s Deliveries in Escrow    24 7.5    Closing Statements    24 7.6   
Purchase Price    25 7.7    Possession    25 7.8    Delivery of Books and
Records    25 7.9    Notice to Tenants    25 7.10    Notice under Purchase
Contracts    25 ARTICLE 8 PRORATIONS, DEPOSITS, COMMISSIONS    25 8.1   
Prorations    25 8.2    Leasing Costs    26 8.3    Closing Costs    26 8.4   
Final Adjustment After Closing    26 8.5    Deposits    26 8.6    Commissions   
26 ARTICLE 9 REPRESENTATIONS AND WARRANTIES    26 9.1    Seller’s
Representations and Warranties    26 9.2    Purchaser’s Representations and
Warranties    31 9.3    Survival of Representations and Warranties    31 ARTICLE
10 DEFAULT AND REMEDIES    32 10.1    Seller’s Remedies    32 10.2   
Purchaser’s Remedies    33 10.3    Attorneys’ Fees    34 10.4    Other Expenses
   34 ARTICLE 11 DISCLAIMERS, RELEASE AND INDEMNITY    34 11.1    Disclaimers By
Seller    34 11.2    Sale “As Is, Where Is”    35 11.3    Seller Released from
Liability    36 11.4    “Hazardous Materials” Defined    37 11.5    Indemnity   
37 11.6    Survival    37 ARTICLE 12 MISCELLANEOUS    37 12.1    Parties Bound;
Assignment    37 12.2    Headings    38 12.3    Invalidity and Waiver    38 12.4
   Governing Law    38 12.5    Survival    38 12.6    Entirety and Amendments   
38 12.7    Time    39 12.8    Confidentiality    39 12.9    No Electronic
Transactions    39 12.10    Notices    39 12.11    Construction    39 12.12   
Calculation of Time Periods; Business Day    40 12.13    Execution in
Counterparts    40 12.14    No Recordation    40 12.15    Further Assurances   
40 12.16    Discharge of Obligations    40 12.17    ERISA    40 12.18    No
Third Party Beneficiary    41 12.19    Reporting Person    41 12.20   
Bankruptcy/Guaranty Default or Termination    41 12.21    Mandatory Arbitration
   41 12.22    Waiver of Jury Trial    41



--------------------------------------------------------------------------------

LIST OF DEFINED TERMS

 

Agreement, 1

Assignment, 22

Business Day, 40

Casualty Notice, 17

CERCLA, 36

Closing, 21

Code 31

Deed, 22

Earnest Money, 1

ERISA, 24, 31

Guaranty, 5

Hazardous Materials, 37

Improvements, 5

Independent Consideration, 6

Intangible Personal Property, 6

iPortal, 8

Land, 5

Lease, 5

Lease Assignment, 22, 23

Lease Casualty Event, 18

Lease Condemnation Event, 18

Lease Files, 9

Leases, 5

Leasing Costs, 26

License Agreements, 6

Material Damage, 18

Materially Damaged, 18

OFAC, 29

Operating Statements, 8

Permitted Outside Parties, 14

Permitted Purchaser Termination Provisions, 7

Plan, 31

Property Documents, 11

Property Information, 8

Purchase Price Adjustment Notice, 11

Real Property, 5

Rent Roll, 8

Report, 13

Reports, 13

Seller’s Representatives, 32

Survey, 10

Survival Period, 32

Tangible Personal Property, 5

Title Commitment, 9

Title Policy, 16




--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

32 PROPERTIES DESCRIBED GENERALLY ON SCHEDULE 1.1.1

This Purchase and Sale Agreement (this “Agreement”) is made and entered into by
and between Purchaser and Seller.

RECITALS

A. Defined terms are indicated by initial capital letters. Defined terms shall
have the meaning set forth herein, whether or not such terms are used before or
after the definitions are set forth.

B. Purchaser desires to purchase the Property and Seller desires to sell the
Property, all upon the terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual terms, provisions, covenants and
agreements set forth herein, as well as the sums to be paid by Purchaser to
Seller, and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, Purchaser and Seller agree as follows:

ARTICLE 1

BASIC INFORMATION

1.1 Certain Basic Terms. The following defined terms shall have the meanings set
forth below:

1.1.1 Seller: The Affiliates of AutoStar Realty Operating Partnership set forth
on Schedule 1.1.1.

1.1.2 Purchaser: Asbury Automotive Group, Inc., a Delaware corporation.

1.1.3 Purchase Price: $201,914,611, subject to adjustment as provided below and
in Sections 4.4, 6.2.1, 6.3 and 6.4 (as applicable), and as allocated as set
forth on Schedule 1.1.3 (the “Allocated Purchase Price”); provided however, that
(i) the price payable for the Property subject to the Coggin Kia Purchase
Contract at Closing shall be reduced by $476,087 (the “Coggin Kia Reimbursable
Amount”), which shall be subject to payment by Purchaser to Seller if and to the
extent required pursuant to the terms of Section 12.23 hereof, and (ii) if the
Crown Volvo Purchase Contract is executed prior to the Closing Date, the price
payable for Property subject to the Crown Volvo Purchase Contract at Closing
shall be reduced by $337,732 (the “Crown Volvo Reimbursable Amount”), which
shall be subject to payment by Purchaser to Seller if and to the extent required
pursuant to the terms of Section 12.23 hereof.

1.1.4 Earnest Money: $10,000,000 including interest thereon, to be deposited in
accordance with Section 3.1 below.



--------------------------------------------------------------------------------

1.1.5 Title Company: First American Title Insurance Company

 

 

National Commercial Services

1801 K Street, NW Suite 200K

Washington, DC 20036

Attn: Michael F. Hillman

Telephone number: 202 530-1803

Facsimile number: 202 530-1459

E-mail: mhillman@firstam.com

     

1.1.6 Escrow Agent: First American Title Insurance Company

 

 

National Commercial Services

1801 K Street, NW Suite 200K

Washington, DC 20036

Attn: Michael F. Hillman

Telephone number: 202 530-1803

Facsimile number: 202 530-1459

E-mail: mhillman@firstam.com

     

1.1.7 Broker: None

1.1.8 Effective Date: The date on which this Agreement is executed by the latter
to sign of Purchaser or Seller, as indicated on the signature page of this
Agreement. If the execution date is left blank by either Purchaser or Seller,
the Effective Date shall be the execution date inserted by the other party.

1.1.9 Property Information Delivery Date: The date which is three (3) Business
Days after the Effective Date; provided, however that Seller shall endeavor to
provide all Property Information within one (1) Business Day after the Effective
Date.

1.1.10 Title Commitment Delivery Date: The date which is one (1) Business Day
after the Effective Date.

1.1.11 Title and Survey Review Period: The period ending five (5) Business Days
after the Title Commitment Delivery Date.

1.1.12 Inspection Period: The period beginning on the Effective Date and ending
fifteen (15) Business Days after the Title Commitment Delivery Date; provided,
however, that if and to the extent that the Title Commitment, Survey or zoning
reports provided by Seller are not in a form or from a company typically
accepted in the market in good faith by commercially reasonable purchasers or
lenders, such period may be extended by a reasonably necessary number of days
for Seller to deliver such market materials.

1.1.13 Price Adjustment Period: The period commencing on the date on which
Seller receives a Purchase Price Adjustment Notice, which shall be no later than
the last day of the Inspection Period, and ending five (5) Business Days after
the expiration of the Inspection Period.



--------------------------------------------------------------------------------

1.1.14 Closing Date: The date which is five (5) Business Days after the later to
occur of the expiration of the Inspection Period or, if applicable, the
expiration of the Price Adjustment Period.

1.2 Closing Costs. Closing costs shall be allocated and paid as follows:

 

Cost

  

Responsible Party

Title Commitment required to be delivered pursuant to Section 4.1.15    Seller
Breakage Fee to Stewart Title, if any    Purchaser – up to first $23,000; any
remainder, Seller Premium for standard form Title Policy required to be
delivered pursuant to Section 5.2   

Purchaser  1/2

Seller  1/2 (subject to cap of $250,000)

Premium for any upgrade of Title Policy for extended or additional coverage and
any endorsements to the Title Policy desired by Purchaser, any inspection fee
charged by the Title Company, tax certificates, municipal and utility lien
certificates, and any other Title Company charges    Purchaser Costs of Survey
and/or any revisions, modifications or recertifications thereto   

Purchaser  1/2

Seller  1/2; except that Purchaser’s amount is only due and payable if the
Surveys are recertified to Purchaser and its lenders

Costs for UCC Searches provided by Seller    Seller Costs for UCC Searches
obtained by Purchaser    Purchaser Recording Fees   

Purchaser  1/2

Seller  1/2

Any deed taxes, documentary stamps, transfer taxes, intangible taxes, mortgage
taxes or other similar taxes, fees or assessments   

Purchaser  1/2

Seller  1/2; except that any mortgage taxes or other similar taxes shall be the
sole responsibility of Purchaser

Any escrow fee charged by Escrow Agent for holding the Earnest Money or
conducting the Closing   

Purchaser  1/2

Seller  1/2

All other closing costs, expenses, charges and fees (other than Seller’s and
Purchaser’s counsel)   

Purchaser  1/2

Seller  1/2

Environmental Reports provided by Seller to Purchaser prior to the date hereof
or during Inspection Period unless reliance letter is obtained    Seller 2008
Environmental Reports provided by Seller to Purchaser if reliance letter in
favor of Purchaser is obtained   

Purchaser  1/2

Seller  1/2

Environmental Reports obtained by Purchaser, if any    Purchaser



--------------------------------------------------------------------------------

1.3 Notice Addresses

 

Purchaser:  

Asbury Automotive Group, Inc.

622 Third Avenue; 37th Floor

New York, New York 10021

  Attn: General Counsel   Phone:    (212) 885-2500   Fax:    (203) 356-4474 Copy
to:  

Hill, Ward & Henderson, P.A.

101 East Kennedy Blvd.; Ste. 3700

Tampa, Florida 33602

  Attn:    R. James Robbins, Jr., Esq.   Phone:    (813) 227-8404   Fax:   
(813) 221-2900 Copy to:  

Asbury Automotive Group, Inc.

622 Third Avenue; 37th Floor

New York, New York 10021

  Attn:    George Karolis, Vice President   Phone:    (212) 885-2500   Fax:   
(203) 356-4474 Seller:  

AutoStar Realty Operating Partnership

c/o iStar Financial Inc.

1114 Avenue of the Americas

  New York, NY 10036   Attn:    Chief Investment Officer   Phone:   
212-930-9400   Fax:    212-930-9494 Copy to:  

AutoStar Realty Operating Partnership

c/o iStar Financial Inc.

1114 Avenue of the Americas

  New York, NY 10036   Attn:    General Counsel   Phone:    212-930-9400   Fax:
   212-930-9494 Copy to:  

Katten Muchin Rosenman LLP

1025 Thomas Jefferson Street, NW

Suite 700 East

  Washington, DC 20007   Attn:    Virginia A. Davis, Esq.   Phone:   
202-625-3602   Fax:    202-339-8244   Email:    virginia.davis@kattenlaw.com



--------------------------------------------------------------------------------

ARTICLE 2

PROPERTY

2.1 Property. Subject to the terms and conditions of this Agreement, Seller
agrees to sell to Purchaser, and Purchaser agrees to purchase from Seller, the
following property (individually and/or collectively, as the context may
require, the “Property”):

2.1.1 Real Property. The land described in Exhibit A hereto (individually and/or
collectively, as the context may require, the “Land”), together with (a) all
improvements located thereon, but expressly excluding improvements and
structures owned by any tenant or other third party (individually and/or
collectively, as the context may require, the “Improvements”), (b) without
warranty (except as expressly provided herein and any other document executed by
Seller and delivered to Purchaser at Closing), all right, title and interest of
Seller, if any, in and to the rights, benefits, privileges, easements,
tenements, hereditaments, and appurtenances thereon or in anywise appertaining
thereto, and (c) without warranty (except as expressly provided herein and any
other document executed by Seller and delivered to Purchaser at Closing), all
right, title, and interest of Seller, if any, in and to all strips and gores and
any land lying in the bed of any street, road or alley, open or proposed,
adjoining the Land (individually and/or collectively, as the context may
require, the “Real Property”).

2.1.2 Leases. All of Seller’s right, title and interest, without warranty
(except as expressly provided herein and any other document executed by Seller
and delivered to Purchaser at Closing), in those leases, including amendments to
such leases and waivers relating thereto, described on Schedule 2.1.2, and
leases which may be made by Seller after the Effective Date and prior to Closing
with the written consent of Purchaser pursuant to Section 6.1.4 (individually a
“Lease” and collectively the “Leases”), including all guaranties of such leases,
as amended, and all other collateral securing such leases or guaranties
described on Schedule 2.1.2 (individually and/or collectively, as the context
may require, the “Guaranty”).

2.1.3 Tangible Personal Property. All of Seller’s right, title and interest,
without warranty (except as expressly provided herein and any other document
executed by Seller and delivered to Purchaser at Closing), in the equipment,
machinery, furniture, furnishings, supplies and other tangible personal
property, if any, owned by Seller and now or hereafter located in and used in
connection with the operation, ownership or management of the Real Property, but
specifically excluding any items of personal property owned or leased by
Seller’s property manager or tenants at or on the Real Property and further
excluding any items of personal property owned by third parties and leased to
Seller (collectively, the “Tangible Personal Property”).

2.1.4 Intangible Personal Property. All of Seller’s right, title and interest,
if any, without warranty (except as expressly provided herein and any other
document executed by Seller and delivered to Purchaser at Closing), in all
intangible personal property related to the Real Property and the Improvements,
including, without limitation: all trade names and trade marks associated with
the Real Property and the Improvements, including Seller’s rights and interests,
if any, in the name of the Real Property; the plans and specifications and other
architectural and engineering drawings for the Improvements, if any (to the
extent assignable without cost to Seller); warranties (to the extent assignable
without cost to Seller); governmental



--------------------------------------------------------------------------------

permits, approvals and licenses, if any (to the extent assignable without cost
to Seller); and telephone exchange numbers (to the extent assignable without
cost to Seller (all of the items described in this Section 2.1.4 collectively
referred to as the “Intangible Personal Property”). Tangible Personal Property
and Intangible Personal Property shall not include (a) any appraisals or other
economic evaluations of, or projections with respect to, all or any portion of
the Property, including, without limitation, budgets prepared by or on behalf of
Seller or any affiliate of Seller, (b) any documents, materials or information
which are subject to attorney/client, work product or similar privilege, which
constitute attorney communications with respect to the Property and/or Seller,
or which are subject to a confidentiality agreement, and (c) any trade name,
mark or other identifying material that includes the name “iStar”, “aStar”,
“AutoStar” or any derivative thereof.

2.1.5 License Agreements. All of Seller’s right, title and interest, without
warranty, in and to all agreements (other than Leases), if any, for the leasing
or licensing of rooftop space or equipment, telecommunications equipment, cable
access and other space, equipment and facilities that are located on or within
the Real Property and generate income to Seller as the owner of the Real
Property, including agreements which may be made by Seller after the Effective
Date and prior to Closing as permitted by this Agreement with the written
consent of Purchaser (the “License Agreements”). Anything in this Agreement to
the contrary notwithstanding, Purchaser shall assume the obligations of the
“lessor” or “licensor” under all License Agreements, some or all of which may be
non-cancelable.

2.1.6 Excluded Contract. The Property conveyed hereunder shall not include, and
Purchaser shall have no right, title or interest in, or claim with respect to,
that certain Purchase and Sale Agreement dated April 23, 2008 between Seller and
CAR AAG Acquisition L.L.C. (the “April 23, 2008 Contract”).

ARTICLE 3

EARNEST MONEY

3.1 Deposit and Investment of Earnest Money. On the Effective Date, Purchaser
shall deposit the Earnest Money with Escrow Agent. Escrow Agent shall invest the
Earnest Money in one or more interest-bearing accounts satisfactory to Seller
and Purchaser, shall not commingle the Earnest Money with any funds of Escrow
Agent or others, and shall promptly provide Purchaser and Seller with
confirmation of the investments made. Such account shall have no penalty for
early withdrawal, and Purchaser accepts all risks with regard to such account.
Purchaser and Seller shall promptly provide Escrow Agent with the appropriate
Forms W-9 for tax identification number certifications, or Forms W-8 for non
resident alien certifications.

3.2 Independent Consideration. If Purchaser elects to terminate this Agreement
and is entitled to receive a return of the Earnest Money pursuant to the terms
hereof, the Escrow Agent shall first disburse to Seller One Hundred and No/100
Dollars ($100.00) as independent consideration for Seller’s performance under
this Agreement (“Independent Consideration”), which shall be retained by Seller
in all instances.



--------------------------------------------------------------------------------

3.3 Form; Failure to Deposit. The Earnest Money shall be in the form of the wire
transfer to Escrow Agent of immediately available U.S. federal funds. If
Purchaser fails to timely deposit the Earnest Money within the time periods
required, Seller may terminate this Agreement by written notice to Purchaser,
and thereafter the parties hereto shall have no further rights or obligations
hereunder, except for rights and obligations which, by their terms, survive the
termination hereof.

3.4 Disposition of Earnest Money. The Earnest Money shall be applied as a credit
to the Purchase Price at Closing. However, if Purchaser is entitled to and
elects to terminate this Agreement in accordance with the express terms of
Section 5.2, Section 7.2, Section 7.3.8, Section 10.2 or Section 12.20 hereof
(the “Permitted Purchaser Termination Provisions”), Escrow Agent shall pay the
entire Earnest Money (less the Independent Consideration) to Purchaser on the
third Business Day following Escrow Agent’s and Seller’s receipt of notice from
Purchaser (as long as the current investment can be liquidated and disbursed in
one Business Day) and neither party shall have any further liability, rights or
obligations, other than those that by these terms survive the termination of
this Agreement. In the event of a termination of this Agreement by either Seller
or Purchaser for any reason other than by Purchaser pursuant to the Permitted
Purchaser Termination Provisions, Escrow Agent is authorized to deliver the
Earnest Money to Seller pursuant to the terms hereof on the third Business Day
following receipt by Escrow Agent and Purchaser of written notice of such
termination from Seller. With respect to either such termination, if the party
to whom the Earnest Money is NOT being returned notifies Escrow Agent that it
disputes the right of other party to receive the Earnest Money prior to the
third Business Day after receipt of such notice, Escrow Agent shall not disburse
the Earnest Money until such dispute is resolved in accordance with the terms of
this Agreement. In such event, Escrow Agent may interplead the Earnest Money
into a court of competent jurisdiction in the county in which the Earnest Money
has been deposited. All attorneys’ fees and costs and Escrow Agent’s costs and
expenses incurred in connection with such interpleader shall be assessed against
the party that is not awarded the Earnest Money, or if the Earnest Money is
distributed in part to both parties, then in the inverse proportion of such
distribution. Interest earned on the Earnest Money shall in all events be
distributed in the same manner as the Earnest Money.

3.5 Treatment of Earnest Money. The parties hereto agree to treat the Earnest
Money and interest accrued thereon as owned by the Purchaser and not received by
Seller, in all cases to the extent not paid to Seller pursuant to this
Agreement, and to file all tax returns on a basis consistent with such
treatment. Until the Closing or other disposition of the Earnest Money in
accordance with the terms hereof, the beneficial interest in the Earnest Money
remains with Purchaser and all interest and other income earned on the Earnest
Money shall be reported as taxable income of Purchaser, and the parties hereto
shall file applicable tax forms consistent with such treatment. Any disbursement
of the Earnest Money to Seller may be treated for U.S. federal income tax
purposes as consisting, in part, of imputed interest in accordance with the
Internal Revenue Code of 1986, as amended, and Treasury Regulations promulgated
thereunder.



--------------------------------------------------------------------------------

ARTICLE 4

DUE DILIGENCE

4.1 Due Diligence Materials To Be Delivered. Seller shall deliver to Purchaser
complete (to Seller’s knowledge) copies of, and/or make electronic copies
available to Purchaser on Seller’s iPortal internet site relating to the
Property and containing documents relating thereto (“iPortal”) of and/or make
available in Seller’s Atlanta office, the following (the “Property Information”)
on or before the Property Information Delivery Date (it being understood and
agreed that Seller shall copy all information made available to Purchaser on
iPortal to a compact disk at the close of business on the Property Information
Delivery Date and shall promptly provide the same to Purchaser for its records).
Except for the Rent Roll contemplated in Section 4.1.1, Seller’s obligation to
deliver the items listed in this Section 4.1 shall be limited to the extent such
items are in the possession of Seller.

4.1.1 Rent Roll. A current rent roll in Seller’s standard form for the Property,
together with (i) the purchase price allocated to each Property under the
applicable Original Acquisition Purchase Agreement (for purposes of this
Agreement, the term “Original Acquisition Purchase Agreement” means those
agreements described on Schedule 4.1.1), (ii) the amount, and its components,
described in Section 17.10(c)(ii) of that certain Lease Agreement dated
December 12, 2005 by and between ASTAR ASB TX1, LP, and ASTAR ASB GA3, LLC,
(collectively and individually, as Landlord) and ASBURY AUTOMOTIVE TEXAS REAL
ESTATE HOLDINGS L.P., and ASBURY AUTOMOTIVE ATLANTA L.L.C. (collectively,
jointly and severally, and individually, as Tenant) (the “McDavid Lease”) for
each such Property subject to the McDavid Lease, and (iii) any additional costs
expended by Seller in connection with the ownership of each Property (“Rent
Roll”);

4.1.2 Financial Information. A copy of operating statements pertaining to each
Property for the calendar year preceding the Effective Date or such lesser
period as Seller has owned such Property (“Operating Statements”);

4.1.3 Financial Statements. A copy of the financial statements, financial
calculations, financial certifications, and other financial information required
under the Leases, including, without limitation, Article X of the Leases, and
Guaranty in Seller’s possession;

4.1.4 Environmental Reports. A copy of any environmental reports or
environmental site assessments related to the Property prepared for the benefit
of Seller or Seller’s prospective lender and any material correspondence with
the provider of any environmental report relating to any such report or site
assessment; it being acknowledged by Purchaser that Purchaser shall not be
entitled to rely thereon absent an express reliance letter from the company
issuing such environmental reports; a summary prepared by Seller of the material
recommendations in the 2008 Phase 1 environmental site assessments prepared for
the benefit of Seller’s prospective lender (the “2008 Environmental Summary”)
which is attached hereto as Schedule 9.1.14, and all environmental reports or
environmental site assessments prepared in 2008 related to the Property prepared
for the benefit of Seller or Seller’s prospective lender (the “2008
Environmental Reports”); it being acknowledged by Purchaser that Purchaser shall
not be entitled to rely thereon absent an express reliance letter from the
company issuing the 2008 Environmental Reports;



--------------------------------------------------------------------------------

4.1.5 Tax Statements. A copy of ad valorem tax statements relating to the
Property for the current tax period;

4.1.6 Intentionally omitted;

4.1.7 Personal Property. A list of all Tangible Personal Property, if any;

4.1.8 License Agreements. A list, together with copies, of all License
Agreements, if any;

4.1.9 Lease Files. The lease files for all leases affecting the Property,
including the Leases, amendments, Guaranty, waiver letters, any letter
agreements, material correspondence, subleases, and assignments that are then in
effect, and any franchise agreements that are then in effect, the most current
appraisals in Seller’s possession, structural reports, property inspection
reports provided by any third party, if any, and all tax notices (“Lease
Files”); it being acknowledged by Purchaser that Purchaser shall not be entitled
to rely on such appraisals, structural reports or property inspection reports
absent an express reliance letter from the company issuing the same;

4.1.10 Maintenance Records and Warranties. Maintenance work orders for the 12
months preceding the Effective Date and warranties, if any, on roofs, air
conditioning units, fixtures and equipment;

4.1.11 Plans and Specifications. Building plans and specifications relating to
the Property, if any;

4.1.12 Licenses, Permits and Certificates of Occupancy. Licenses, permits and
certificates of occupancy relating to the Property;

4.1.13 Purchase Contracts. All sale, brokerage, option agreements, rights of
first offer, rights of first refusal, or similar agreements regarding any
conveyance of any interest in all or any portion of the Property to the extent
the same contain any unexpired rights or obligations (other than those rights
and options contained in any Lease and other than the April 23, 2008 Contract),
including, without limitation, the Agreement of Purchase and Sale by and between
aStar ASB FL1, LLC, a Delaware limited liability company, and Premier Automotive
on Atlantic, LLC, a Florida limited liability company, dated January 17, 2008
(the “Coggin Kia Purchase Contract”), and the Agreement of Purchase and Sale by
and between aStar ASB NC4, LLC, a Delaware limited liability company, and Crown
CHV L.L.C., a Delaware limited liability company, anticipated to be entered into
prior to the Closing Date (the “Crown Volvo Purchase Contract”), both of which
are attached hereto as Exhibit K (together, the “Purchase Contracts”);

4.1.14 Unrecorded Agreements. A list, together with copies, of the Unrecorded
Agreements;

4.1.15 Title Commitment. Current commitments for title insurance (collectively,
the “Title Commitment”) issued by the Title Company, in the amount of the
Purchase Price and on an ALTA 2006 (or 1970 for any Real Property located in
Florida)



--------------------------------------------------------------------------------

Standard Form or Texas T-1 Form commitment, with Purchaser as the proposed
insured, and (b) copies of all documents of record referred to in the Title
Commitment as exceptions to title to the Property and a copy of each existing
owner’s title insurance policy;

4.1.16 Survey. Copies of all final surveys of each Property in Seller’s
possession (collectively, the “Survey”);

4.1.17 Zoning. Copies of all final zoning reports for each Property prepared for
the benefit of Seller and all correspondence from an applicable zoning authority
regarding any Property in Seller’s possession;

4.1.18 Condemnation. A list, together with copies, of all written notices of
condemnation or eminent domain proceedings currently affecting the Property; and

4.1.19 Insurance Policies. Copies of the most recent insurance certificates for
insurance policies maintained by the tenants pursuant to the terms of the
Leases, indicating Seller as loss payee, insured or additional insured with
respect to the Property.

4.1.20 Estoppels. Copies of all estoppel certificates in Seller’s possession
from third parties relating to the Property other than those from any tenant
under the Leases or from Guarantor.

4.2 Intentionally Deleted.

4.3 Physical Due Diligence. Commencing on the Effective Date and continuing
until the Closing, Purchaser shall have reasonable access to the Property at all
reasonable times during normal business hours, upon appropriate notice to
tenants as permitted or required under the Leases for the purpose of conducting
reasonably necessary tests, including surveys and architectural, engineering,
geotechnical and environmental inspections and tests, provided that
(a) Purchaser must give Seller two full Business Days’ prior telephone or
written notice of any such inspection or test, and with respect to any intrusive
inspection or test (i.e., core sampling) must obtain Seller’s prior written
consent (which consent may be given, withheld or conditioned in Seller’s sole
discretion), (b) prior to performing any inspection or test, Purchaser must
deliver a certificate of insurance to Seller evidencing that Purchaser and its
contractors, agents and representatives have in place (and Purchaser and its
contractors, agents and representatives shall maintain during the pendency of
this Agreement) (1) commercial general liability insurance with limits of at
least Five Million Dollars ($5,000,000) for bodily or personal injury or death,
(2) property damage insurance in the amount of at least Five Million Dollars
($5,000,000), (3) contractual liability insurance with respect to Purchaser’s
obligations hereunder, and (4) workers’ compensation insurance in accordance
with applicable law, all covering any accident arising in connection with the
presence of Purchaser, its contractors, agents and representatives on the
Property, which insurance shall (A) name as additional insureds thereunder
Seller and such other parties holding insurable interests as Seller may
designate and (B) be written by a reputable insurance company having a rating of
at least “A+:VII” by Best’s Rating Guide (or a comparable rating by a successor
rating service), and (C) otherwise be subject to Seller’s prior approval, and
(c) all such tests shall be conducted by Purchaser in compliance with
Purchaser’s responsibilities set forth in Section 4.9 below. Purchaser shall
bear the cost of all such



--------------------------------------------------------------------------------

inspections or tests and shall be responsible for and act as the generator with
respect to any wastes generated by those tests, which obligation shall survive
the termination of this Agreement. Subject to the provisions of Section 4.7
hereof, Purchaser or Purchaser’s representatives may communicate with any
Seller-designated tenant representative. Subject to the provisions of
Section 4.7 hereof, Purchaser or Purchaser’s representatives may communicate
with any governmental authority for the sole purpose of gathering information in
connection with the transaction contemplated by this Agreement. As used in this
Section 4.3, “communicate” and “communication” shall mean the initiation of,
response to, or sharing or exchange of information, knowledge or messages,
whether by oral, written or electronic methods or media, or by any other means
in person or otherwise, and includes requests for inspections or other access to
any Property.

4.4 Due Diligence/Purchase Price Adjustment.

4.4.1 Purchase Price Adjustment for Certain Matters Discovered During the
Inspection Period. Purchaser shall have through the Closing in which to examine,
inspect, and investigate the Property Information (the “Property Documents”) and
the Property. In the event that Purchaser discovers during the Inspection Period
that (a) there exists a material defect to title to a Property rendering title
to such Property or a material portion thereof unmarketable or materially
adversely affecting the value thereof (other than to the extent attributable to
an action or inaction by Purchaser or any affiliate thereof), or (b) there
exists a material zoning violation at a Property rendering such Property or any
material portion thereof unusable for motor vehicle sales, automobile body
services or other automobile services, as applicable for such Property, and the
current use applicable for such Property (other than to the extent attributable
to an action or inaction by Purchaser or any affiliate thereof), then Purchaser
may request an adjustment to the Purchase Price for the applicable Property by
giving written notice to Seller and Escrow Agent (the “Purchase Price Adjustment
Notice”) on or before the last day of the Inspection Period setting forth in
reasonable detail the reason for the requested adjustment and the requested
amount of the adjustment, which in no event shall exceed 75% with respect to
Subsection (a) hereof, and 25% with respect to Subsection (b) hereof of the
portion of the Allocated Purchase Price for such Property. If Purchaser does not
give a Purchase Price Adjustment Notice for the matters set forth in this
Section 4.4.1 prior to the last day of the Inspection Period, Purchaser shall be
deemed to have waived its right to any adjustment of the Purchase Price pursuant
to this Section 4.4.1.

4.4.2 Purchase Price Adjustment for Certain Environmental Matters. In the event
that reports, tests or studies obtained by Purchaser or delivered to Purchaser
by Seller after the Effective Date, including without limitation, the 2008
Environmental Reports, indicate the existence or reasonable potential existence
of any contamination of any portion of the Property that (i) is not disclosed in
the Property Documents delivered to Purchaser prior to the Effective Date (other
than the 2008 Environmental Summary) and (ii) is material (meaning that the
reasonably estimated cost of remediation and/or other liability associated
therewith, as determined by Seller’s environmental consultants, exceeds $100,000
for such Property) and if and only if the applicable tenant or Guarantor is not
required to remediate such damage or indemnify the owner of the applicable
Property therefor pursuant to the applicable Lease or Guaranty, then Purchaser
may request an adjustment to the Purchase Price for such Property by delivering
to Seller a Purchase Price Adjustment Notice setting forth in reasonable detail
the



--------------------------------------------------------------------------------

reason for the requested adjustment and the requested amount of the adjustment
in accordance with the terms of Section 4.4.5 (in no event shall any such
adjustment exceed 75% of the Allocated Purchase Price for such Property),
provided that the Purchase Price Adjustment Notice shall additionally include
with copies of the reports, tests or studies identifying such contamination.

4.4.3 Purchase Price Adjustment for Newly Disclosed Information and Rent
Adjustment Information.

(a) Newly Disclosed Information. In the event that Newly Disclosed Information
(as defined in Section 6.4) is provided that adversely affects a Property or the
value thereto of at least $50,000, and if the Indemnity described herein is not
provided, then Purchaser may request an adjustment to the Purchase Price for
such Property by delivering to Seller a Purchase Price Adjustment Notice setting
forth in reasonable detail the reason for the requested adjustment and the
requested amount of the adjustment in accordance with the terms of Section 4.4.5
(in no event shall any such adjustment exceed 75% of the Allocated Purchase
Price for such Property). With respect to Newly Disclosed Information that
adversely affects a Property or the value thereof reasonably estimated to be at
least $50,000 and such adverse effect cannot be reasonably reduced to, or
liquidated to, a monetary amount, iStar Financial Inc. may provide an indemnity
in form and substance reasonably acceptable to Purchaser indemnifying Purchaser
against any loss, cost or damage incurred with respect to such matter, with the
liability of iStar Financial Inc. being capped at the Allocated Purchase Price
for the applicable Property (the “Indemnity”). If and to the extent that iStar
Financial Inc. provides to Purchaser an Indemnity, then Purchaser shall not be
entitled to any adjustment of the Purchase Price with respect thereto.

(b) Rent Adjustment Information. In the event that Rent Adjustment Information
(as defined in Section 6.4) is provided and such Rent Adjustment Information
does NOT constitute a Significant Reduction, then the Allocated Purchase Price
for the applicable Property shall be changed to equal the reduced base rent
divided by 0.07661. In the event that Rent Adjustment Information is provided
and such Rent Adjustment Information does constitute a Significant Reduction,
then Seller shall have the rights set forth in Section 6.4; provided, however,
that Purchaser and Seller may attempt, but shall not be obligated, to negotiate
an agreeable adjustment to the Purchase Price in accordance with the procedures
set forth in Section 4.4.5.

4.4.4 Exclusions from Purchase Price Adjustments. Notwithstanding anything
herein to the contrary, Purchaser shall have no right to any adjustment to the
Purchase Price pursuant to this Section 4.4 or Section 6.4 due to (i) the terms
of any Lease or Guaranty, except to the extent amended after the Effective Date
without Purchaser’s approval as required under the terms of this Agreement and
except as expressly permitted under Section 6.4(b), (ii) the environmental
condition of any Property except as explicitly provided in Section 4.4.2,
(iii) any casualty or condemnation affecting any Property or any portion thereof
except as explicitly provided in Section 6.2 or Section 6.3, (iv) the fact that
the Property located at 3600-3630 West Airport Freeway, Irving, TX is currently
being used as a body shop and office space or that the Property located at 3900
West Airport Freeway, Irving, TX is vacant per the terms of a Letter Agreement
dated January 11, 2007, (v) any lawsuit affecting any Property for which a
tenant or Guarantor is required to indemnify the Property owner, (vi) the Nalley
Lexus Work, as defined in Section 6.1.3 or the technical default of the tenant
for failure to obtain consent for the



--------------------------------------------------------------------------------

Nalley Lexus Work (it being understood and agreed that Seller has not declared
such default in a notice to the tenant with respect thereto), (vii) the Purchase
Contracts which are to be assumed by Purchaser in accordance with the terms
hereof except for Newly Discovered Matters relating thereto, which are subject
to Section 6.4(a), (viii) the Unrecorded Agreements, as defined in
Section 9.1.12 except for Newly Discovered Matters relating thereto, which are
subject to Section 6.4(a), or (ix) matters arising after the Effective Date and
prior to the Closing Date except as explicitly provided for Newly Discovered
Matters in Section 6.4(a) or Rent Adjustment Information in Section 6.4(b).

4.4.5 Procedures for Determining Purchase Price Adjustment. During any Price
Adjustment Period, Seller and Purchaser shall negotiate in good faith to reach
agreement on the amount of any adjustment to the Purchase Price of any affected
Property. If Seller and Purchaser agree in a writing signed by both parties on
an adjustment to the Purchase Price, then such amount shall become final and
binding on the parties. If Seller and Purchaser are unable to resolve any
disagreement as to amount of any adjustment to the Purchase Price during the
Price Adjustment Period, then the dispute will be promptly referred for
mandatory arbitration in accordance with Section 12.21, which arbitration shall
be final and binding on both Purchaser and Seller, unless parties mutually agree
to a different dispute resolution mechanism. In the event that said arbitration
(or other dispute resolution mechanism) has not been concluded by the Closing
Date, then a portion of the Purchase Price equal to the disputed amount (the
“Escrow Amount”) shall be deposited by Escrow Agent into an account maintained
by Escrow Agent to be held and disbursed in accordance with the terms of an
escrow agreement substantially in the form of Exhibit J (the “Escrow
Agreement”). Purchaser acknowledges and agrees that Purchaser shall have no
right to terminate this Agreement other than as expressly provided in the
Permitted Purchaser Termination Provisions, to delay Closing for resolution of
any dispute regarding an adjustment to the Purchase Price hereunder (except as
expressly provided in Section 6.3 below), or to withhold any portion of the
Purchase Price at Closing in lieu of depositing the same with Escrow Agent
pursuant to the Escrow Agreement. Notwithstanding anything to the contrary in
this Agreement, Purchaser and Seller hereby agree that, if Purchaser is
permitted pursuant to the terms of Section 4.4, Section 6.2, Section 6.3 or
Section 6.4 of this Agreement to, and does so request, a Purchase Price
Adjustment for any Property in an amount in excess of 25% of the Allocated
Purchase Price therefor, then Seller, at its sole option and by giving written
notice to Purchaser within the Price Adjustment Period, may elect to terminate
this Agreement with respect to such Property or, in the event such Property is
leased pursuant to the McDavid Lease, terminate this Agreement with respect to
every Property leased pursuant to the McDavid Lease and the Purchase Price
payable under this Agreement shall be reduced by the amount of the Allocated
Purchase Price for the applicable Property(ies) unless Purchaser elects, within
10 Business Days after receipt of Seller’s notice, to reduce the requested
adjustment to the Purchase Price to 25% of the Allocated Purchase Price
therefor.

4.5 Return of Documents and Reports. As additional consideration for the
transaction contemplated herein, if Purchaser fails to consummate the purchase
of the Property pursuant to this Agreement or otherwise defaults on its
obligations hereunder at or prior to Closing for any reason, then, within three
(3) Business Days after Seller’s request (which request may be made at Seller’s
sole option), Purchaser shall provide to Seller copies of all third party
reports, investigations and studies, other than economic analyses (collectively,
the “Reports” and, individually, a “Report”) prepared for Purchaser in
connection with its due diligence



--------------------------------------------------------------------------------

review of the Property, including, without limitation, any and all Reports
involving structural or geological conditions, environmental, hazardous waste or
hazardous substances contamination of the Property, if any; provided, however,
that as a condition precedent to providing such Reports to Seller, Seller shall
reimburse Purchaser for all of Purchaser’s actual out-of-pocket costs of
obtaining such Reports, including the costs of any Reports previously provided
to Seller pursuant to Section 4.11 hereof. The Reports shall be delivered to
Seller without any representation or warranty as to the completeness or accuracy
of the Reports or any other matter relating thereto. Purchaser’s obligation to
deliver the Property Documents and the Reports to Seller shall survive the
termination of this Agreement.

4.6 Intentionally Omitted.

4.7 Proprietary Information; Confidentiality. Purchaser acknowledges that the
Property Documents are confidential and have been and will be delivered to
Purchaser solely to assist Purchaser in determining the feasibility of
purchasing the Property. Purchaser shall not use the Property Documents for any
purpose other than as set forth in the preceding sentence. Except to the extent
known or readily available to the public, Purchaser shall not disclose prior to
the Closing the contents to any person other than to the trustees, directors,
officers, employees and partners of Purchaser or its parent company, and to
Purchaser’s potential lenders, potential investors, attorneys, accountants and
other consultants and permitted assignees and to the tenants under the Leases
and Guarantor, provided that such persons have agreed to preserve the
confidentiality of such information as required hereby, and may be disclosed to
the extent required by law (collectively, “Permitted Outside Parties”). At any
time and from time to time, within two Business Days after Seller’s request,
Purchaser shall deliver to Seller a list of all parties to whom Purchaser has
provided any Property Documents or any information taken from the Property
Documents. Purchaser shall not divulge the contents of the Property Documents
and other information except in strict accordance with the confidentiality
standards set forth in this Section 4.7. In permitting Purchaser to review the
Property Documents or any other information, Seller has not waived any privilege
or claim of confidentiality with respect thereto, and no third party benefits or
relationships of any kind, either express or implied, have been offered,
intended or created. Purchaser’s obligations under this Section 4.7 and any
other confidentiality agreement between Purchaser or its Affiliates and Seller
or its Affiliates shall survive: (i) termination of this Agreement, and
(ii) Closing solely with respect to financial information provided as part of
the Property Documents and indemnification obligations.

4.8 No Representation or Warranty by Seller. Purchaser acknowledges that, except
as expressly set forth in this Agreement and any other document executed by
Seller and delivered to Purchaser at Closing, Seller has not made and does not
make any warranty or representation regarding the truth, accuracy or
completeness of the Property Documents or the source(s) thereof. Purchaser
further acknowledges that some if not all of the Property Documents were
prepared by third parties other than Seller. Except as expressly set forth in
this Agreement or the documents required to be executed by Seller and delivered
to Purchaser at Closing, Seller expressly disclaims any and all liability for
representations or warranties, express or implied, statements of fact and other
matters contained in such information, or for omissions from the Property
Documents, or in any other written or oral communications transmitted or made
available to Purchaser. Purchaser shall rely solely upon its own investigation
with respect to the Property, including, without limitation, the Property’s
physical, environmental or



--------------------------------------------------------------------------------

economic condition, compliance or lack of compliance with any ordinance, order,
permit or regulation or any other attribute or matter relating thereto. Seller
has not undertaken any independent investigation as to the truth, accuracy or
completeness of the Property Documents and are providing the Property Documents
solely as an accommodation to Purchaser.

4.9 Purchaser’s Responsibilities. In conducting any inspections, investigations
or tests of the Property and/or Property Documents, Purchaser and its agents and
representatives shall: (a) not disturb the tenants or interfere with their use
of the Property pursuant to their respective Leases; (b) not interfere with the
operation and maintenance of the Property; (c) not damage any part of the
Property or any personal property owned or held by any tenant or any third
party; (d) not injure or otherwise cause bodily harm to Seller or its agents,
guests, invitees, contractors and employees or any tenants or their guests or
invitees; (e) comply with all applicable laws; (f) promptly pay when due the
costs of all tests, investigations, and examinations done with regard to the
Property; (g) not permit any liens to attach to the Real Property by reason of
the exercise of its rights hereunder; (h) repair any damage to the Real Property
resulting directly or indirectly from any such inspection or tests; and (i) not
reveal or disclose prior to Closing any information obtained during the
Inspection Period concerning the Property and the Property Documents to anyone
other than the Permitted Outside Parties, in accordance with the confidentiality
standards set forth in Section 4.7 above, or except as may be otherwise required
by law. Purchaser’s obligations under this Section 4.9 shall survive the
termination of this Agreement.

4.10 Purchaser’s Agreement to Indemnify. Purchaser hereby agrees to indemnify,
defend and hold Seller harmless from and against any and all liens, claims,
causes of action, damages, liabilities and expenses (including reasonable
attorneys’ fees) arising out of Purchaser’s inspections or tests permitted under
this Agreement or any violation of the provisions of Sections 4.3, 4.7 and 4.9;
provided, however, the indemnity shall not extend to protect Seller from its own
negligence or misconduct or from any pre-existing liabilities for matters merely
discovered by Purchaser (i.e., latent environmental contamination) so long as
Purchaser’s actions do not aggravate any pre-existing liability of Seller.
Purchaser also hereby agrees to indemnify, defend and hold any tenant harmless
from and against any and all claims, causes of action, damages, liabilities and
expenses which such tenant may suffer or incur due to Purchaser’s breach of its
obligation under Section 4.7 above to maintain the confidential nature of any
Property Documents or other information relative to such tenant. Purchaser’s
obligations under this Section 4.10 shall survive the termination of this
Agreement and shall survive the Closing.

4.11 Environmental Studies. Notwithstanding anything to the contrary contained
in Section 4.5 above, as additional consideration for the transaction
contemplated in this Agreement, Purchaser shall, upon Seller’s request (which
request may be made at Seller’s sole option) provide to Seller, promptly
following the receipt of same by Purchaser, copies of any and all reports, tests
or studies involving contamination of or other environmental concerns relating
to the Property received by Purchaser prior to Closing; provided, however,
Purchaser shall have no obligation to cause any such tests or studies to be
performed on the Property. Seller shall reimburse Purchaser for the costs of
such reports, tests or studies if so required under Section 4.5 above. Seller
acknowledges that Purchaser has not made and does not make any warranty or
representation regarding the truth or accuracy of any such studies or reports.
Notwithstanding



--------------------------------------------------------------------------------

Section 4.10 above, Purchaser shall have no liability or culpability of any
nature as a result of having provided such information to Seller or as a result
of Seller’s reliance thereon or arising out of the fact that Purchaser merely
conducted such tests or studies, so long as Purchaser’s actions do not aggravate
any pre-existing liability of Seller.

ARTICLE 5

TITLE AND SURVEY

5.1 Title Review. During the Title and Survey Review Period, Purchaser shall
review title to the Property as disclosed by the Title Commitment and the
Survey. Seller shall have no obligation to cure title objections except
financing liens of an ascertainable amount which liens Seller shall cause to be
released at or prior to Closing (with Seller having the right to apply the
Purchase Price or a portion thereof for such purpose), and Seller shall deliver
the Property free and clear of any such financing liens or mechanics’ liens that
are attributable to any work or actions of Seller (but not of any tenant);
provided, however that the foregoing requirement to discharge liens shall not
apply to liens on any tenant’s leasehold estate permitted under the Leases.
Seller further agrees to remove any exceptions or encumbrances to title which
are voluntarily created by, under or through Seller after the date of the
applicable Title Commitment without Purchaser’s consent. The term “Permitted
Exceptions” shall mean: the exceptions that are preprinted on the promulgated
title insurance form that the title company is unable to remove under applicable
insurance regulations, specific exceptions in the Title Commitment that the
Title Company has not agreed to remove from the Title Commitment as of the end
of the Title and Survey Review Period and that Seller is not required to remove
as provided above (including without limitation any exception relating to the
Purchase Contracts); matters created by, through or under Purchaser; items shown
on the Survey; real estate taxes and special assessments not yet due and
payable; rights of tenants under the Leases; rights of licensees under License
Agreements; and the items set forth on Schedule 5.3.

5.2 Delivery of Title Policy at Closing. In the event that the Title Company
does not issue at Closing, or unconditionally commit at Closing to issue, to
Purchaser, owner’s title policies, reflecting the release of any indebtedness
(except as to liens on any tenant’s leasehold estate permitted under the Leases)
and bringing the title current to the date of the Closing without exceptions
other than the standard exclusions from coverage contained in such policy and
the Permitted Exceptions and insuring Purchaser’s fee simple title to the Real
Property in the amount of the Purchase Price with endorsements for same as
survey, zoning (insuring the use of the Property as an automobile dealership or
the current use of the Property, if different), comprehensive (T-19 in Texas),
contiguity (as applicable), access, separate tax lot, subdivision (as
applicable), arbitration deletion, and survey amendment, to the extent available
in the state in which such Property is located (the “Title Policy”), Seller
shall be entitled to a thirty (30) day period to identify a replacement title
company to provide the Title Policy, with a corresponding extension of the
Closing Date. If Seller fails to identify a replacement title company within
said period, Purchaser shall have the right to terminate this Agreement, in
which case the Earnest Money shall be immediately returned to Purchaser and the
parties hereto shall have no further rights or obligations, other than those
that by their terms survive the termination of this Agreement. Purchaser shall
have no right to object to Stewart Title Guaranty Corporation, Chicago Title
Insurance Company, Fidelity National Title Insurance Company, Commonwealth Land
Title Insurance Corporation, LandAmerica Commercial Services, Lawyers Title (and
affiliates of each of the foregoing) as the replacement title company.



--------------------------------------------------------------------------------

ARTICLE 6

OPERATIONS AND RISK OF LOSS

6.1 Ongoing Operations. From the Effective Date through Closing:

6.1.1 Leases and License Agreements. Seller will perform its material
obligations under the Leases and License Agreements.

6.1.2 New Contracts. Except as provided in Section 6.1.4, Seller will not enter
into any contract that will be an obligation affecting the Property subsequent
to the Closing.

6.1.3 Maintenance of Improvements; Removal of Personal Property. Subject to
Sections 6.2 and 6.3, Seller shall maintain or cause the tenants under the
Leases to maintain all Improvements substantially in their present condition
(ordinary wear and tear and casualty excepted) and in a manner consistent with
Seller’s maintenance of the Improvements during Seller’s period of ownership.
Seller will not remove any Tangible Personal Property except as may be required
for necessary repair or replacement, and replacement shall be of approximately
equal quality and quantity as the removed item of Tangible Personal Property.
Purchaser acknowledges that (i) the Nalley Lexus Work has commenced
notwithstanding that the tenant failed to obtain required consent pursuant to
the terms of the applicable Lease and (ii) Seller is not requiring that tenant
cease such Nalley Lexus Work or provide a notice of default with respect
thereto.

6.1.4 Leasing; License Agreements. Seller will not amend or terminate any
existing Lease or License Agreement or enter into any new Lease or new License
Agreement after the Effective Date and prior to the Closing Date without
(a) providing Purchaser prior written notice thereof and all relevant supporting
documentation, as reasonably requested by Purchaser, including, without
limitation, tenant financial information to the extent in Seller’s possession,
and (b) requesting Purchaser’s approval, which may be given or withheld with
respect to License Agreements in Purchaser’s sole discretion or, with respect to
Leases, in Purchaser’s sole discretion or such lesser standard as is required of
Seller under the applicable Lease. Purchaser agrees to give Seller written
notice of approval or disapproval of a proposed amendment or termination of a
Lease or License Agreement or new Lease or new License Agreement within two
Business Days after Purchaser’s receipt of the item described in
Section 6.1.4(a). If Purchaser does not respond to Seller’s request within such
time period, then Purchaser will be deemed to have approved such amendment,
termination or new Lease or new License Agreement.

6.2 Damage. If prior to Closing the Property is damaged by fire or other
casualty, Seller shall, promptly upon receiving actual knowledge thereof notify
Purchaser of the same, and estimate the cost to repair and the time required to
complete repairs and will provide Purchaser written notice of Seller’s
estimation (the “Casualty Notice”) as soon as reasonably possible after the
occurrence of the casualty.



--------------------------------------------------------------------------------

6.2.1 Material. In the event of any Material Damage to or destruction of the
Property or any portion thereof after the Effective Date but prior to Closing,
and if and only if (i) the applicable tenant or Guarantor is not required to
repair the damage pursuant to the applicable Lease or Guaranty, or (ii) the
tenant is entitled to and elects to terminate the Lease as result of such
casualty or is entitled to a material reduction in its rent as a result of such
casualty (either, a “Lease Casualty Event”), then Purchaser may request an
adjustment to the Allocated Purchase Price for such Property in accordance with
the terms of Section 4.4.5 (in no event shall any such adjustment exceed 75% of
the Allocated Purchase Price for such Property); provided however, that for
purposes of this Section 6.2.1 only, the Price Adjustment Period shall commence
on the date on which Seller receives the Purchase Price Adjustment Notice (which
shall not later than three Business Days after Purchaser receives the Casualty
Notice) and shall expire five Business Days thereafter. The parties shall
proceed under this Agreement and close on schedule, and as of Closing Seller
shall assign to Purchaser, without representation or warranty by or recourse
against Seller, all of Seller’s rights in and to any resulting insurance
proceeds (including any rent loss insurance applicable to any period on and
after the Closing Date) due Seller as a result of such damage or destruction and
Purchaser shall assume full responsibility for all needed repairs, and Purchaser
shall receive a credit at Closing for any deductible amount under such insurance
policies to the extent not payable by the applicable tenant under the applicable
Lease or by Guarantor under the Guaranty (but the amount of the deductible plus
insurance proceeds shall not exceed the lesser of (a) the cost of repair or
(b) the portion of the Allocated Purchase Price the applicable Property and a
pro rata share of the rental or business loss proceeds, if any). For the
purposes of this Agreement, “Material Damage” and “Materially Damaged” means
damage which, in Seller’s reasonable estimation, exceeds $250,000 to repair.

6.2.2 Not Material. If the Property is not Materially Damaged by the casualty
and no Lease Casualty Event has occurred, then Purchaser shall have no right to
request an adjustment to the Purchase Price under this Agreement, and, if an
only if the applicable tenant or Guarantor is not required to repair the damage
pursuant to the applicable Lease or Guaranty, Seller shall, at its option,
either (a) repair the damage before the Closing in a manner reasonably
satisfactory to Purchaser (and if necessary, Seller may extend the Closing Date
up to 30 days to complete such repairs), or (b) credit Purchaser at Closing for
the reasonable cost to complete the repair (in which case Seller shall retain
all insurance proceeds and Purchaser shall assume full responsibility for all
needed repairs). If the applicable tenant is required to repair the Property
under the applicable Lease and no Lease Casualty Event has occurred, then
Purchaser shall have no right to request an adjustment to or credit against the
Purchase Price under this Agreement or that Seller repair the damage.

6.3 Condemnation

6.3.1 If Seller receives notice of, or proceedings are instituted for, eminent
domain with respect to the Property or any portion thereof after the Effective
Date and prior to the Closing (a “Condemnation”), and if an only if (i) the
applicable tenant or Guarantor is not required to restore the Property pursuant
to the applicable Lease or Guaranty, or (ii) the tenant is entitled to and
elects to terminate the Lease as result of such condemnation or is entitled to a
material reduction in its rent as a result of such condemnation (either, a
“Lease Condemnation Event”), then Purchaser may remove such Property from this
Agreement and receive an adjustment to the Purchase Price equal to the Allocated
Purchase Price for such Property, or



--------------------------------------------------------------------------------

request an adjustment to the Purchase Price for such Property in accordance with
the terms of Section 4.4.5 (in no event shall any such adjustment exceed 75% of
the Allocated Purchase Price for such Property); provided however, that for
purposes of this Section 6.3 only, the Price Adjustment Period shall commence on
the date on which Seller receives the Purchase Price Adjustment Notice (which
shall not later than three Business Days after Purchaser receives the notice of
the eminent domain proceeding) and shall expire five Business Days thereafter.
In addition to the first sentence of this Section 6.3 (and unless Purchaser
elects to remove the applicable Property from this Agreement), in the event a
Condemnation, the parties shall proceed under this Agreement and close on
schedule, and as of Closing Seller shall assign to Purchaser Seller’s entire
right, title and interest in and to any condemnation award, and Purchaser shall
have the sole right after the Closing (as between Purchaser and Seller, but
subject to the terms of the applicable Lease with respect to any rights of
tenant) to negotiate and otherwise deal with the condemning authority in respect
of such matter. With respect to the proceedings described in Schedule 6.3 or any
proceedings with respect to which the applicable tenant is required to restore
the Property under the applicable Lease and no Lease Condemnation Event has
occurred, Purchaser shall have no right to request any adjustment to the
Purchase Price under this Agreement, and shall proceed under this Agreement and
Seller shall, at the Closing, assign to Purchaser Seller’s entire right, title
and interest in and to any condemnation award relating thereto, and Purchaser
shall have the sole right after the Closing (as between Purchaser and Seller,
but subject to the terms of the applicable Lease with respect to any rights of
tenant) to negotiate and otherwise deal with the condemning authority in respect
of such matter. In the event that the tenant has a right to terminate its Lease
as a result of such Condemnation, but the period for tenant’s exercise of such
right has not expired and such tenant has not yet affirmatively exercised or
declined to exercise such right, then the Property subject to such Condemnation
shall be closed in escrow pending the expiration of such period.

6.4 Updated Property Information

From the Effective Date through the Closing Date, if and to the extent that
Seller receives from an unaffiliated third-party any additional Property
Information not previously provided to Purchaser, or if and to the extent that
Seller receives any document, notice or correspondence from an unaffiliated
third-party or otherwise obtains actual knowledge from an unaffiliated
third-party source of a condition arising after the Effective Date that would
render any of the representations and warranties of Seller in Section 9.1
(excluding the representations and warranties contained in Sections 9.1.3 and
9.1.17) untrue if and to the extent remade after the Effective Date, Seller
shall promptly so notify Purchaser and deliver all such documents, notices,
correspondence or other information in Seller’s possession (“Newly Disclosed
Information”). Notwithstanding anything herein to the contrary, Newly Disclosed
Information shall not include, and Seller shall have no obligation to provide to
Purchaser and no liability for any change in any representation or warranty
after the Effective Date, for any matter disclosed in any additional Property
Information or other document, notice, correspondence or other information
provided by, or any condition attributable to any action or inaction of,
Purchaser or any affiliate thereof, and Purchaser shall have no right to an
adjustment to the Purchase Price as a result thereof.

(a) From the Effective Date through the Closing Date, if and to the extent that
Seller receives any document, notice or correspondence from an unaffiliated
third-party or otherwise obtains actual knowledge from an unaffiliated
third-party source of a condition arising after the



--------------------------------------------------------------------------------

Effective Date that would change the Base Rent set forth the Rent Roll for any
Property or Seller’s representations and warranties in Section 9.1.3 with
respect to Base Rent only for any Property, Seller shall promptly so notify
Purchaser and deliver all such documents, notices, correspondence or other
information in Seller’s possession, together with a reasonable description of
the rent and Property affected (“Rent Adjustment Information”). In the event
that the Rent Adjustment Information discloses a reduction in the base rent for
any Property of fifteen percent (15%) or more (a “Significant Reduction”), in
addition to its right to request an adjustment to the Purchase Price pursuant to
Section 4.4.3, subject to the following sentence, Purchaser shall be entitled to
terminate this Agreement with respect to such Property (or all Properties
subject to the McDavid Lease, as applicable) without any liability of Purchaser
to Seller. Unless Seller and Purchaser agree to an adjustment to the Purchase
Price as a result of such Significant Reduction, Seller shall be entitled to a
period of 120 days to negotiate with such tenant or Guarantor with respect to
the issue identified in such Rent Adjustment Information in order to resolve
such issue to Purchaser’s good faith satisfaction. The Closing solely with
respect to the Property (or all of the Properties subject to the McDavid Lease,
if applicable) subject to such Rent Adjustment Information shall be extended for
up to 120 days pending such resolution. In the event that such issue is not
resolved to Purchaser’s good faith satisfaction in said period, then this
Agreement shall be terminated with respect to such Property (or all of the
Properties subject to the McDavid Lease, if applicable) without any liability of
Seller to Purchaser. Notwithstanding anything herein to the contrary, Rent
Adjustment Information shall not include, and Seller shall have no obligation to
provide to Purchaser and no liability for any change in any representation or
warranty after the Effective Date, for any matter disclosed in any document,
notice, correspondence or other information provided by, or any matter
attributable to any action or inaction of, Purchaser or any affiliate thereof,
and Purchaser shall have no right to an adjustment to the Purchase Price as a
result thereof.

(b) In the event that a tenant or Guarantor provides to Seller a notice or
correspondence after the Effective Date (other than any matter which constitutes
Rent Adjustment Information) that would render Seller unable to remake any of
the representations in Section 9.1.3(1) or Section 9.1.3(2) as of the Closing
Date (a “Tenant/Guarantor Disclosure”), Seller shall promptly notify Purchaser
thereof. If Purchaser is unwilling to close with respect to the applicable
Property as a result of such Tenant/Guarantor Disclosure (or all of the
Properties subject to the McDavid Lease, if applicable), or accept an adjustment
to the Purchase Price as a result thereof in accordance with Section 4.4.3,
Seller shall be entitled to a period of 120 days to negotiate with such tenant
or Guarantor with respect to the issue identified in such Tenant/Guarantor
Disclosure in order to resolve such issue to Purchaser’s good faith
satisfaction. The Closing solely with respect to the Property (or all of the
Properties subject to the McDavid Lease, if applicable) subject to such
Tenant/Guarantor Disclosure shall be extended for up to 120 days pending such
resolution. In the event that such issue is not resolved to Purchaser’s good
faith satisfaction in said period, then this Agreement shall be terminated with
respect to such Property (or all of the Properties subject to the McDavid Lease,
if applicable) without any liability of Seller to Purchaser. Notwithstanding
anything herein to the contrary, Seller shall have no obligation to provide to
Purchaser and no liability for any change in any representation or warranty
after the Effective Date, for any matter disclosed in any document, notice,
correspondence or other information provided by, or any matter attributable to
any action or inaction of, Purchaser or any affiliate thereof, and Purchaser
shall have no right to an adjustment to the Purchase Price as a result thereof.



--------------------------------------------------------------------------------

ARTICLE 7

CLOSING

7.1 Closing. The consummation of the transaction contemplated herein (“Closing”)
shall occur on the Closing Date at the offices of Seller’s counsel (or such
other location as may be mutually agreed upon by Seller and Purchaser). Funds
shall be deposited into and held by Escrow Agent in a closing escrow account
with a bank satisfactory to Purchaser and Seller. Upon satisfaction or
completion of all closing conditions and deliveries, the parties shall direct
Escrow Agent to immediately record and deliver the closing documents to the
appropriate parties and make disbursements according to the closing statements
executed by Seller and Purchaser.

7.2 Conditions to Parties’ Obligation to Close. In addition to all other
conditions set forth herein, the obligation of Seller, on the one hand, and
Purchaser, on the other hand, to consummate the transactions contemplated
hereunder are conditioned upon the following:

7.2.1 Representations and Warranties. The other party’s representations and
warranties contained herein shall be true and correct in all material respects
as of the Effective Date and the Closing Date subject to the provisions of
Section 6.4(a) and Section 6.4(c), except that the representations and
warranties contained in Section 9.1.3, which shall be true and correct in all
respects as of the Closing Date, subject to the provisions of Section 6.4(b) and
Section 6.4(c), and the representations and warranties contained in
Section 9.1.17, which shall be true and correct in all respects as of the
Closing Date, subject to the provisions of Section 6.4(b) and Section 6.4(c),
and except for representations and warranties made as of, or limited by, a
specific date, which will be true and correct in all material respects as of the
specified date or as limited by the specified date other than the Effective
Date;

7.2.2 Deliveries. As of the Closing Date, the other party shall have tendered
all deliveries to be made at Closing; and

7.2.3 Actions, Suits, etc. There shall exist no pending or threatened actions,
suits, arbitrations, claims, attachments, proceedings, assignments for the
benefit of creditors, insolvency, bankruptcy, reorganization or other
proceedings, against the other party that would materially and adversely affect
that party’s ability to perform its obligations under this Agreement.

7.2.4 Other Conditions for the Benefit of Purchaser. In addition to all other
conditions set forth herein, the obligation of Purchaser to consummate the
transaction contemplated hereunder is conditioned upon:

(1) The delivery of the Title Policy in accordance with Section 5.2;

(2) The delivery of a certification from Seller of the items set forth in
subsections (i) – (iii) of Section 4.1.1 hereof in the form attached hereto as
Exhibit P; and

(3) The non-occurrence of the events set forth in Section 12.20 herein.



--------------------------------------------------------------------------------

So long as a party is not in default hereunder, if any condition to such party’s
obligation to proceed with the Closing hereunder has not been satisfied in any
material respect as of the Closing Date (or such earlier date as is provided
herein), subject to any applicable notice and cure periods provided in Sections
10.1 and 10.2, such party may, in its sole discretion, terminate this Agreement
by delivering written notice to the other party on or before the Closing Date
(or such earlier date as is provided herein), or elect to close (or to permit
any such earlier termination deadline to pass) notwithstanding the
non-satisfaction of such condition, in which event such party shall be deemed to
have waived any such condition. In the event such party elects to close (or to
permit any such earlier termination deadline to pass), notwithstanding the
non-satisfaction of such condition, said party shall be deemed to have waived
said condition, and there shall be no liability on the part of any other party
hereto for breaches of representations and warranties of which the party
electing to close had knowledge at the Closing.

7.3 Seller’s Deliveries in Escrow. As of or prior to the Closing Date, Seller
shall deliver in escrow to Escrow Agent the following:

7.3.1 Deed. A special warranty deed substantially in the form of Exhibit B
hereto (or other limited warranty deed, as Seller’s local counsel or Title
Company shall advise, warranting title only against any party claiming by,
through or under Seller) in form acceptable for recordation under the law of the
state where the Property is located and including a list of Permitted Exceptions
to which the conveyance shall be subject, executed and acknowledged by Seller,
conveying to Purchaser Seller’s interest in the Real Property (the “Deed”);

7.3.2 Bill of Sale, Assignment and Assumption. A Bill of Sale, Assignment and
Assumption of Contracts in the form of Exhibit C hereto (the “Assignment”),
executed and acknowledged by Seller, vesting in Purchaser, without warranty
(except as expressly provided herein and therein), Seller’s right, title and
interest in and to the property described therein free of any claims, except for
the Permitted Exceptions to the extent applicable;

7.3.3 Conveyancing or Transfer Tax Forms or Returns. Such conveyancing or
transfer tax forms or returns, if any, as are required to be delivered or signed
by Seller by applicable state and local law in connection with the conveyance of
the Real Property;

7.3.4 FIRPTA. A Foreign Investment in Real Property Tax Act affidavit in the
form of Exhibit D hereto executed by Seller;

7.3.5 Assignment of Lease and Guaranty. An Assignment and Assumption of Lease
and Guaranty in the form of Exhibit E hereto (the “Lease Assignment”), executed
and acknowledged by Seller, vesting in Purchaser, without warranty (except as
expressly provided herein and therein), Seller’s right, title and interest in
and to the Leases described on Schedule 2.1.2 and the Guaranty;

7.3.6 Authority. Evidence of the existence, organization and authority of Seller
and of the authority of the persons executing documents on behalf of Seller
reasonably satisfactory to the underwriter for the Title Policy;

7.3.7 Additional Documents. A owner’s title affidavit executed by Seller in the
form attached hereto as Exhibit N and any additional documents that Purchaser,
Escrow



--------------------------------------------------------------------------------

Agent or the Title Company may reasonably require for the proper consummation of
the transaction contemplated by this Agreement, including without limitation a
customary “gap” indemnity; provided, however, no such additional document shall
expand any obligation, covenant, representation or warranty of Seller or result
in any new or additional obligation, covenant, representation or warranty of
Seller under this Agreement beyond those expressly set forth in this Agreement;
and provided further that Seller shall not be obligated to ensure satisfaction
of all requirements of the Title Company for the deletion of the creditors
rights exclusion but rather shall be obligated to use reasonable efforts to
satisfy such requirements;

7.3.8 Tenant Estoppel Certificate. A reliance letter in favor of Purchaser from
each tenant substantially in the form attached hereto as Exhibit O, with no
adverse exceptions or modifications thereto except Permitted Modifications, and
of substance consistent with the representations made by the tenants in the
Tenant Estoppels except for Permitted Modifications (“Reliance Letter”), for
each estoppel certificate from each tenant in favor of Seller’s prospective
lender substantially in the form attached hereto as Exhibit F with no adverse
exceptions thereto except Permitted Modifications, and of substance consistent
with the representations made by Seller except for Permitted Modifications (such
Reliance Letters and estoppel certificates being collectively referred to herein
as the “Tenant Estoppels”) and an estoppel certificate from Guarantor
substantially in the form attached hereto as Exhibit F with no adverse
exceptions thereto, and of substance consistent in all material respects with
the representations made by Seller (estoppel certificates being collectively
referred to herein as the “Guarantor Estoppels”, and together with the Tenant
Estoppels, the “Estoppels”, and each individually, an “Estoppel”); provided
that, so long as Seller has timely and properly requested the Estoppels, if
Seller shall be unable to deliver either or both Estoppel(s) due to tenant’s or
Guarantor’s (as applicable) failure to provide such Estoppel, then Seller shall
not be in default hereunder for failing to deliver the Estoppels; provided
further, that in such event, Seller agrees to use commercially reasonable
efforts to obtain the Estoppels, provided, however, that Seller shall not be
obligated to (i) declare a default under either the applicable Lease or the
Guaranty or (ii) commence a legal action for enforcement of either the
applicable Lease or the Guaranty. For purposes of this Section 7.3.8, “Permitted
Modifications” shall mean only (i) the addition of so-called “knowledge”
qualifiers as to non-monetary information (other than the commencement and
expiration dates), (ii) certification of documents ancillary to the lease or
guaranty documents that are less inclusive that those set forth on Schedule
2.1.2, and (iii) form (but not substance) changes (e.g., identifying disclosures
on an exhibit rather than in the text of the document);

7.3.9 Escrow Agreement. If required pursuant to Section 4.4 hereof, the Escrow
Agreement executed by Seller; and

7.3.10 Assignment and Assumption of Purchase Contract. An Assignment and
Assumption Agreement in the form of Exhibit L hereto (the “Contract
Assignment”), executed by Seller conveying Seller’s right, title and interest in
and to the Purchase Contracts.

7.3.11 Closing Certificate. A closing certificate in the form of Exhibit Q
hereto (the “Closing Certificate”), executed by Seller that the representations
and warranties of Seller are true and correct in all material respects as of the
Closing Date (except as provided in the ultimate sentence of any of
Section 6.4(a), Section 6.4(b) or Section 6.4(c)), subject to update only for
Newly Disclosed Information (except that the representations and warranties
contained



--------------------------------------------------------------------------------

in Section 9.1.3, which shall be true and correct in all respects as of the
Closing Date, subject to update only for Rent Adjustment Information, and the
representations and warranties contained in Section 9.1.17, which shall be true
and correct in all respects as of the Closing Date, subject to update only for
Rent Adjustment Information.

7.4 Purchaser’s Deliveries in Escrow. As of or prior to the Closing Date,
Purchaser shall deliver in escrow to Escrow Agent the following:

7.4.1 Bill of Sale, Assignment and Assumption. The Assignment, executed and
acknowledged by Purchaser;

7.4.2 ERISA Letter. A letter to Seller in the form of Exhibit G hereto duly
executed by Purchaser, confirming that Purchaser is not acquiring the Property
with the assets of an employee benefit plan as defined in Section 3(3) of the
Employee Retirement Income Security Act of 1974 (“ERISA”) and, in the event
Purchaser is unable or unwilling to make such a representation, Purchaser shall
be deemed to be in default hereunder, and Seller shall have the right to
terminate this Agreement and to receive and retain the Earnest Money;

7.4.3 Conveyancing or Transfer Tax Forms or Returns. Such conveyancing or
transfer tax forms or returns, if any, as are required to be delivered or signed
by Purchaser by applicable state and local law in connection with the conveyance
of the Real Property;

7.4.4 Authority. Evidence of the existence, organization and authority of
Purchaser and of the authority of the persons executing documents on behalf of
Purchaser reasonably satisfactory to the underwriter for the Title Policy;

7.4.5 Additional Documents. Any additional documents that Seller, Escrow Agent
or the Title Company may reasonably require for the proper consummation of the
transaction contemplated by this Agreement (provided, however, no such
additional document shall expand any obligation, covenant, representation or
warranty of Purchaser or result in any new or additional obligation, covenant,
representation or warranty of Purchaser under this Agreement beyond those
expressly set forth in this Agreement);

7.4.6 Escrow Agreement. If required pursuant to Section 4.4 hereof, the Escrow
Agreement executed by Purchaser;

7.4.7 Lease Assignment and Assumption. The Lease Assignment, executed and
acknowledged by Purchaser; and

7.4.8 Contract Assignment and Assumption. The Contract Assignment, executed and
acknowledged by Purchaser.

7.5 Closing Statements. As of or prior to the Closing Date, Seller and Purchaser
shall deposit with Escrow Agent executed closing statements consistent with this
Agreement in the form required by Escrow Agent.

7.6 Purchase Price. At or before Noon Eastern Daylight Saving Time on the
Closing Date, and provided all closing deliverables have been escrowed with
Escrow Agent at least one



--------------------------------------------------------------------------------

(1) Business Day prior to the Closing Date, Purchaser shall deliver to Escrow
Agent the Purchase Price, less the Earnest Money that is applied to the Purchase
Price, plus or minus applicable prorations and any adjustment to the Purchase
Price made in accordance with the terms of this Agreement, in immediate,
same-day U.S. federal funds wired for credit into Escrow Agent’s escrow account,
which funds must be delivered in a manner to permit Escrow Agent to deliver good
funds to Seller or its designee on the Closing Date (and, if requested by
Seller, by wire transfer); in the event that Escrow Agent is unable to deliver
good funds to Seller or its designee on the Closing Date, less any Escrow
Amount, then the closing statements and related prorations will be revised as
necessary.

7.7 Possession. Seller shall deliver possession of the Property to Purchaser at
the Closing subject only to the Permitted Exceptions, the Unrecorded Agreements
and the Purchase Contracts.

7.8 Delivery of Books and Records. After the Closing, Seller shall deliver to
the offices of Purchaser: (i) original Lease Files; (ii) License Agreements,
(iii) to the extent in Seller’s possession: (a) maintenance records and
warranties; (b) plans and specifications; (c) licenses, permits and certificates
of occupancy; (d) copies or originals of all books and records of account,
contracts, and copies of correspondence with tenants and suppliers;
(e) advertising materials; (f) booklets; and (g) keys.

7.9 Notice to Tenants. Seller and Purchaser shall each execute, and Purchaser
shall deliver to each tenant immediately after the Closing, a notice regarding
the sale in substantially the form of Exhibit H hereto, or such other form as
may be required by applicable state law. This obligation on the part of
Purchaser shall survive the Closing.

7.10 Notice under Purchase Contracts. Seller and Purchaser shall each execute,
and Seller shall deliver to each purchaser under a Purchase Contract,
immediately after the Closing, a notice regarding the sale of Seller’s interest
in the Purchase Contracts in substantially the form of Exhibit M hereto, or such
other form as may be required by applicable state law. This obligation on the
part of Seller shall survive the Closing.

ARTICLE 8

PRORATIONS, DEPOSITS, COMMISSIONS

8.1 Prorations. At Closing, the “Base Rent”, as defined in the Leases, shall be
prorated as of the Closing Date, it being understood that for purposes of
prorations and adjustments, Purchaser shall be deemed the owner of the Property
on the Closing Date. The parties hereto acknowledge that each Lease is an
absolutely net lease, whereby the tenant thereunder pays all costs and expenses
relating to the Property, and, therefore, except with respect to Base Rent as
described above, there are no other items to be prorated pursuant hereto.
Purchaser shall look solely to the tenant under each Lease for payment of all
such other items customarily prorated as of a closing.

8.2 Leasing Costs. Seller agrees to pay or discharge at or prior to Closing all
leasing commissions, costs for tenant improvements, lease buyout costs, moving
allowances, design allowances, legal fees and other costs, expenses and
allowances incurred in order to induce a



--------------------------------------------------------------------------------

tenant to enter into a Lease or Lease renewal or extension or to induce a
licensee to enter into a License Agreement (collectively, “Leasing Costs”)
except for Leasing Costs created by Purchaser, if any, with respect to Leases
and License Agreements in force as of or prior to the Effective Date;

8.3 Closing Costs. Closing costs shall be allocated between Seller and Purchaser
in accordance with Section 1.2.

8.4 Final Adjustment After Closing. If final bills are not available or cannot
be issued prior to Closing for any item being prorated under Section 8.1, then
Purchaser and Seller agree to allocate such items on a fair and equitable basis
as soon as such bills are available, final adjustment to be made as soon as
reasonably possible after the Closing. Payments in connection with the final
adjustment shall be due within 30 days of written notice. All such rights and
obligations shall survive the Closing.

8.5 Deposits. All tenant and licensee security deposits, and all earnest money
security deposits collected and not applied by Seller, including without
limitation, any earnest money deposits under the Purchase Contracts (and
interest thereon if required by law or contract) shall be transferred or
credited to Purchaser at Closing. As of the Closing, Purchaser shall assume
Seller’s obligations related to tenant and licensee security deposits and
earnest money deposits, but only to the extent they are credited or transferred
to Purchaser.

8.6 Commissions. Seller and Purchaser each represent and warrant to the other
that no real estate brokerage commission is payable to any person or entity in
connection with the transaction contemplated hereby, and each agrees to and does
hereby indemnify and hold the other harmless against the payment of any
commission to any other person or entity claiming by, through or under Seller or
Purchaser, as applicable. This indemnification shall extend to any and all
claims, liabilities, costs and expenses (including reasonable attorneys’ fees
and litigation costs) arising as a result of such claims and shall survive the
Closing.

ARTICLE 9

REPRESENTATIONS AND WARRANTIES

9.1 Seller’s Representations and Warranties. Seller represents and warrants to
Purchaser as of the Effective Date that:

9.1.1 Organization and Authority. Seller has been duly organized, is validly
existing, and is in good standing in the state in which it was formed. Seller
has the full right and authority and has obtained any and all consents required
to enter into this Agreement and to consummate or cause to be consummated the
transactions contemplated hereby. This Agreement has been, and all of the
documents to be executed by Seller at the Closing will be, authorized and
executed and constitute, or will constitute, as appropriate, the valid and
binding obligation of Seller, enforceable in accordance with their terms.

9.1.2 Conflicts and Pending Actions. Other than the Purchase Contracts, both of
which Purchaser is assuming at Closing, and the April 23, 2008 Contract, which
Seller shall terminate or permit to be terminated at or prior to Closing, there
is no agreement to which Seller



--------------------------------------------------------------------------------

is a party or, to Seller’s knowledge, that is binding on Seller which is in
conflict with this Agreement. There is no action or proceeding pending or, to
Seller’s knowledge, threatened against Seller or relating to the Property, which
challenges or impairs Seller’s ability to execute or perform its obligations
under this Agreement.

9.1.3 Tenant Leases. Except as a Lease may be amended pursuant to Section 6.1.4,
Schedule 2.1.2 lists all Leases, Guaranties, and all tenants of the Property and
all guarantors of such tenants, and the Lease Files include true and complete
copies of all leases, guaranties and amendments and waiver letters thereto with
respect to the Property. There are no letters of credit or security deposits
under the Leases with respect to the Property. All Leases and the Guaranty are
currently in full force and effect.

(1) The documents contained in the Lease Files set forth the entire agreements
between Seller and the tenants relating to the leasing or occupancy of the
Property (or any portion thereof), and there are no other agreements, written or
oral, relating to the leasing or occupancy of the Property or any portion
thereof. Seller has not assigned the Leases or its interest therein to any third
party (except for assignments in connection with Seller’s financing which shall
be released at Closing).

(2) Seller has not given to any tenant nor received from any tenant any written
notice of default that remains uncured under any of the Leases (it being
acknowledged and agreed that Seller has not provided the tenant with a notice of
default with respect to the failure to obtain consent for the Nalley Lexus
Work). Seller has not given to any Guarantor nor received from any Guarantor any
written notice of default that remains uncured under the Guaranty. No notice of
termination has been given by Seller or received from any tenant with respect to
the Leases.

(3) No tenant has prepaid any rent under its Lease more than one month in
advance for any period attributable to after the Closing Date. Between the date
hereof and the Closing, Seller shall not accept any attempted prepayment of rent
for more than one month in advance.

(4) Seller has received no notice from a tenant asserting any claim against
Seller or a right of setoff under the Leases.

(5) Seller has not entered any unexpired agreement to provide funding or
monetary advances to any tenant.

(6) Seller has not received any written notice of Tenant’s intention to
substitute a property pursuant to any Substitution Agreement entered into
between Seller and Purchaser. Between the date hereof and the Closing, Seller
shall not agree to any request to substitute a property pursuant to any
Substitution Agreement entered into between Seller and Purchaser.
Notwithstanding the foregoing, Seller shall promptly provide to Purchaser any
request for substitution received from a tenant in accordance with Section 6.4,
but so long as Seller does not agree thereto, the mere receipt of such request
shall not give rise to a default under this Agreement.



--------------------------------------------------------------------------------

(7) Leasing Commissions. There are no unpaid Leasing Costs or installments
thereof or sales commissions owed now or in the future by Seller in connection
with the Leases or the Properties except for Leasing Costs created by, through,
or under Purchaser, if any.

(8) Excluded Property. A true, complete, and correct list of all “Excluded
Property” as defined in the Leases as of the date of such Leases is attached
hereto as Schedule 9.1.3(8). Seller has not delivered written consent to any
tenant request to treat other property “Excluded Property”.

(9) Right of First Offers. Except as expressly set forth in the Leases and
except for the Purchase Contracts and the April 23, 2008 Contract (which Seller
shall terminate or permit to be terminated at or prior to Closing), Seller has
not entered into any written agreement granting any person the right or option
to acquire any Property or Seller’s interest in any of the Leases.

(10) Put Option. Seller has not delivered written notice of its election to sell
the Nalley Truck Property to tenant under Section 26.1 of the McDavid Lease.

(11) Change in Control Purchase Option. Seller has not received any written
notice from tenant exercising its option to purchase the Property under
Section 17.10 of the McDavid Lease.

(12) No release or waiver has been given by Seller to any Guarantor of any
Lease.

(13) Intentionally Omitted.

(14) Attached hereto as Schedule 9.1.3(14) is a true, complete, and correct copy
of the form lease attached as Exhibit 6.1(g)(2) to the Original Acquisition
Purchase Agreements.

9.1.4 License Agreements. To Seller’s knowledge, the list of License Agreements
attached hereto as Schedule 9.1.4 is true, complete, and correct in all material
respects.

9.1.5 Notices from Governmental Authorities. Seller has not received from any
governmental authority written notice, nor does Seller have knowledge, of any
material violation of any laws applicable (or alleged to be applicable) to the
Real Property, or any part thereof, that has not been corrected, except as may
be reflected by the Property Documents or otherwise disclosed in writing to
Purchaser.

9.1.6 Prohibited Persons and Transactions. Neither Seller nor any of its
commonly-controlled affiliates, nor any of their respective officers or
directors, is, nor will they



--------------------------------------------------------------------------------

become, a person or entity with whom U.S. persons or entities are restricted
from doing business under regulations of the Office of Foreign Asset Control
(“OFAC”) of the Department of the Treasury (including those named on OFAC’s
Specially Designated and Blocked Persons List) or under any statute, executive
order (including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action and is not and will not engage in any
dealings or transactions or be otherwise associated with such persons or
entities.

9.1.7 Defaults. To Seller’s knowledge, no default exists under any License
Agreement.

9.1.8 Condemnation. Seller has not received from any governmental authority
written notice, nor does Seller have knowledge of, any eminent domain
proceedings that is pending or contemplated with respect to the Real Property
except as set forth on Schedule 6.3 hereto.

9.1.9 Franchise Defaults. Seller has received no written notice of any default
by a tenant under a franchise agreement affecting the Property.

9.1.10 Litigation. Seller has received no written notice of any material lawsuit
relating to the Leases, the Property or the Guaranty, except as set forth on
Schedule 9.1.10. Seller is not a party to any litigation.

9.1.11 Purchase Contracts.

(1) Except for the April 23, 2008 Contract (which Seller shall terminate or
permit to be terminated at or prior to Closing), Seller has not entered into any
contract to sell any Real Property other than the Purchase Contracts.

(2) The Purchase Contracts and that certain Request for Consent to Sublease and
Sale and Affirmation of Obligations dated January     , 2008 (undated) set forth
the entire agreements between Seller and each purchaser thereunder relating to
the subject matter thereof, and there are no other agreements, written or oral,
relating to the subject of the Purchase Contracts. The Coggin Kia Purchase
Contract is in full force and effect. If executed, as of the Closing Date, the
Crown Volvo Purchase Contract will be in full force and effect.

(3) Seller has not received nor delivered any written notice required or
permitted under the Purchase Contracts.

(4) The purchaser under the Coggin Kia Purchase Contract has posted with the
escrow agent under the Coggin Kia Purchase Contract the following earnest money
deposit: $100,000. If executed, as of the Closing Date, the purchaser under the
Crown Volvo Purchase Contract will have post with the escrow agent under the
Crown Volvo Purchase Contract the following earnest money deposit: $50,000.

(5) Seller no knowledge of any default under the Purchase Contracts.



--------------------------------------------------------------------------------

9.1.12 Easements. Seller has received no written notice of any easements or
similar agreements affecting the Real Property that are not indicated on the
Survey or Title Commitment being delivered pursuant to this Agreement except as
set forth on Schedule 9.1.12 (collectively, the “Unrecorded Agreements”).
Between the date hereof and the Closing, Seller shall not agree to agree to any
easements or similar agreements without the prior written consent of Purchaser.
Seller has not received notice, nor does Seller have knowledge, of any material
violation of any Unrecorded Agreements.

9.1.13 Covenants, Conditions, and Restrictions. Seller has not received written
notice, nor does Seller have knowledge, of any material violation of any
recorded covenants, conditions, or restrictions affecting the Property.

9.1.14 Environmental Claims. Except as disclosed in the Property Information
delivered to Purchaser prior to the Effective Date or on Schedule 9.1.14
attached hereto, during Seller’s ownership of the Property, there have not been
and there are not now pending or, to Seller’s knowledge, threatened: (i) claims,
complaints, notices, or requests for information received by Seller with respect
to any alleged violation of any Environmental Law with respect to the Property;
or (ii) claims, complaints, notices, or requests for information received by
Seller regarding potential or alleged liability under any Environmental Law with
respect to the Property. “Environmental Law” shall mean any present and future
law and any amendments (whether common law, statute, rule, order, regulation or
otherwise), permits and other requirements or guidelines of governmental
authorities applicable to the Property and relating to the environment and
environmental conditions or to any Hazardous Material (including, without
limitation, CERCLA, 42 U.S.C. § 9601 et seq., the Resource Conservation and
Recovery Act of 1976, 42 U.S.C. § 6901 et seq., the Hazardous Materials
Transportation Act, 49 U.S.C. § 1801 et seq., the Federal Water Pollution
Control Act, 33 U.S.C. § 1251 et seq., the Clean Air Act, 42 U.S.C. § 7401 et
seq., the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq., the Safe
Drinking Water Act, 42 U.S.C. § 300f et seq., the Emergency Planning and
Community Right-To-Know Act, 42 U.S.C. § 1101 et seq., the Occupational Safety
and Health Act, 29 U.S.C. § 651 et seq., and any so-called “Super Fund” or
“Super Lien” law, any law requiring the filing of reports and notices relating
to Hazardous Materials, environmental laws administered by the Environmental
Protection Agency, and any similar state and local laws, all amendments thereto
and all regulations, orders, decisions, and decrees now or hereafter promulgated
thereunder concerning the environment, industrial hygiene or public health or
safety).

9.1.15 Property Information. True, correct and complete copies of the Property
Information, including, without limitation, the Rent Roll, have been delivered
or made available to Purchaser as required pursuant to Section 4.1.

9.1.16 Material Correspondence. The Lease Files include true and complete copies
of all material correspondence with tenants and Guarantor.

9.1.17 Rent Roll. The Rent Roll attached hereto as Schedule 9.1.17 is true,
complete, and correct.



--------------------------------------------------------------------------------

9.2 Purchaser’s Representations and Warranties. Purchaser represents and
warrants to Seller that:

9.2.1 Organization and Authority. Purchaser has been duly organized and is
validly existing as a corporation in good standing in the State of Delaware and
is qualified to do business in each state in which any portion of the Real
Property is located. Purchaser has the full right and authority and has obtained
any and all consents required to enter into this Agreement and to consummate or
cause to be consummated the transactions contemplated hereby. This Agreement has
been, and all of the documents to be delivered by Purchaser at the Closing will
be, authorized and properly executed and constitute, or will constitute, as
appropriate, the valid and binding obligation of Purchaser, enforceable in
accordance with their terms.

9.2.2 Conflicts and Pending Action. There is no agreement to which Purchaser is
a party or to Purchaser’s knowledge binding on Purchaser which is in conflict
with this Agreement. There is no action or proceeding pending or, to Purchaser’s
knowledge, threatened against Purchaser which challenges or impairs Purchaser’s
ability to execute or perform its obligations under this Agreement.

9.2.3 ERISA. Purchaser is not an employee benefit plan (a “Plan”) subject to the
Employee Retirement Income Security Act of 1974 (“ERISA”) or Section 4975 of the
Internal Revenue Code of 1986, as amended (the “Code”), assets of a Plan are not
being used to acquire the Property, Purchaser is not a “party in interest” (as
that term is defined in Section 3(14) of ERISA) with respect to any Plan that is
an investor in Seller, and Purchaser’s acquisition of the Property will not
constitute or result in a prohibited transaction under Section 406 of ERISA or
Section 4975 of the Code.

9.2.4 Prohibited Persons and Transactions. Neither Purchaser nor any of its
affiliates, nor any of their respective partners, members, shareholders or other
equity owners, and none of their respective employees, officers, directors,
representatives or agents is, nor will they become, a person or entity with whom
U.S. persons or entities are restricted from doing business under regulations of
the OFAC of the Department of the Treasury (including those named on OFAC’s
Specially Designated and Blocked Persons List) or under any statute, executive
order (including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action and is not and will not engage in any
dealings or transactions or be otherwise associated with such persons or
entities.

9.2.5 Availability of Funds. Purchaser currently has available and will at the
Closing have available sufficient funds to pay the Purchase Price and to pay any
and all other amounts payable by Purchaser pursuant to this Agreement and to
effect the transactions contemplated hereby.

9.3 Survival of Representations and Warranties. The representations and
warranties set forth in this Article 9 are made as of the Effective Date and are
remade as of the Closing Date (subject to update only for Newly Disclosed
Information or Rent Adjustment Information as provided in Section 6.4(a) and
Section 6.4 (b), and subject to the terms of the ultimate sentence of each of
Section 6.4(a), Section 6.4(b) or Section 6.4(c)) and shall not be



--------------------------------------------------------------------------------

deemed to be merged into or waived by the instruments of Closing, but shall
survive the Closing for a period of nine (9) months with respect to all
representations and warranties other than those set forth in Section 8.6 and
Section 9.1.3(7) (which shall survive indefinitely) (the “Survival Period”);
provided, however, that such representations and warranties shall automatically
terminate if (a) prior to the Closing, Purchaser assigns this Agreement in
violation of Section 12.1 or (b) following the Closing, any direct or indirect
transfer, assignment, conveyance or sale of the Property or any ownership
interest in Purchaser occurs other than a conveyance to an affiliate of
Purchaser (or a subsidiary of Purchaser’s sole owner) or in connection with a
financing of the Property by Purchaser. Terms such as “to Seller’s knowledge,”
“to the best of Seller’s knowledge” or like phrases mean the actual present and
conscious awareness or knowledge of Mary-Beth Roselle, Stephen Spencer or Vernon
Schwartz (“Seller’s Representatives”), without any duty of inquiry or
investigation; provided that so qualifying Seller’s knowledge shall in no event
give rise to any personal liability on the part of Seller’s Representatives, or
any of them, or any other officer or employee of Seller, on account of any
breach of any representation or warranty made by Seller herein. Said terms do
not include constructive knowledge, imputed knowledge, or knowledge Seller or
such persons do not have but could have obtained through further investigation
or inquiry. No broker, agent, or party other than Seller is authorized to make
any representation or warranty for or on behalf of Seller. Each party shall have
the right to bring an action against the other on the breach of a representation
or warranty or covenant hereunder or in the documents executed by Seller and
delivered to Purchaser at the Closing, but only on the following conditions:
(1) the party bringing the action for breach first learns of the breach after
Closing and gives written notice of such breach to the other party before the
end of the Survival Period and files such action on or before the first day
following the second anniversary of the Closing Date, and (2) neither party
shall have the right to bring a cause of action for a breach of a representation
or warranty or covenant unless the damage to such party on account of such
breach (individually or when combined with damages from other breaches) equals
or exceeds $50,000, and then only to the extent of such excess. Neither party
shall have any liability after Closing for the breach of a representation or
warranty or covenant hereunder of which the other party hereto had knowledge as
of Closing. Notwithstanding any other provision of this Agreement, any agreement
contemplated by this Agreement, or any rights which Purchaser might otherwise
have at law, equity, or by statute, whether based on contract or some other
claim, Purchaser agrees that the aggregate liability of Seller to Purchaser will
be limited to $10,000,000. In no event shall Purchaser have the right to seek,
claim or obtain consequential, special or punitive damages against Seller. Any
written notice of a claim under this Section 9.3 shall be given in good faith
and shall set forth with reasonable specificity the basis for such claim. The
provisions of this Section 9.3 shall survive the Closing. Any breach of a
representation or warranty or covenant that occurs prior to Closing shall be
governed by Article 10.

ARTICLE 10

DEFAULT AND REMEDIES

10.1 Seller’s Remedies. If Purchaser fails to consummate the purchase of the
Property pursuant to this Agreement or otherwise defaults on its obligations
hereunder at or prior to Closing in any material respect for any reason except
failure by Seller to perform hereunder, or if prior to Closing any one or more
of Purchaser’s representations or warranties are breached in any



--------------------------------------------------------------------------------

material respect, and such default or breach is not cured by the fifth
(5th) Business Day after written notice thereof from Seller (except no notice or
cure period shall apply if Purchaser fails to consummate the purchase of the
Property hereunder), Seller shall be entitled, as its sole remedy (except as
provided in Sections 4.10, 8.6, 10.3 and 10.4 hereof), to terminate this
Agreement and recover the Earnest Money as liquidated damages and not as
penalty, in full satisfaction of claims against Purchaser hereunder. Seller and
Purchaser agree that Seller’s damages resulting from Purchaser’s default are
difficult, if not impossible, to determine and the Earnest Money is a fair
estimate of those damages which has been agreed to in an effort to cause the
amount of such damages to be certain. Notwithstanding anything in this
Section 10.1 or in Exhibit I to the contrary, in the event of Purchaser’s
default or a termination of this Agreement, Seller shall have all remedies
available at law or in equity in the event Purchaser or any party related to or
affiliated with Purchaser is asserting any claims or right to the Property that
would otherwise delay or prevent Seller from having clear, indefeasible and
marketable title to the Property, and in said event Seller shall not be required
to submit such matter to arbitration as contemplated by Exhibit I. In all other
events Seller’s remedies shall be limited to those described in this
Section 10.1 and Sections 4.10, 8.6, 10.3 and 10.4 hereof. If Closing is
consummated, Seller shall have all remedies available at law or in equity in the
event Purchaser fails to perform any obligation of Purchaser under this
Agreement. IN NO EVENT SHALL PURCHASER’S DIRECT OR INDIRECT PARTNERS,
SHAREHOLDERS, MEMBERS, OWNERS OR AFFILIATES, ANY OFFICER, DIRECTOR, EMPLOYEE OR
AGENT OF THE FOREGOING, OR ANY AFFILIATE OR CONTROLLING PERSON THEREOF HAVE ANY
LIABILITY FOR ANY CLAIM, CAUSE OF ACTION OR OTHER LIABILITY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE PROPERTY, WHETHER BASED ON CONTRACT, COMMON
LAW, STATUTE, EQUITY OR OTHERWISE. The Closing Date shall be extended, if
applicable, to provide the cure period set forth in the first sentence hereof.

10.2 Purchaser’s Remedies. If Seller fails to consummate the sale of the
Property pursuant to this Agreement or otherwise defaults on its obligations
hereunder at or prior to Closing in any material respect for any reason except
failure by Purchaser to perform hereunder, or if prior to Closing any one or
more of Seller’s representations or warranties are breached in any material
respect, and such default or breach is not cured by the fifth (5th) Business Day
after written notice thereof from Purchaser (Purchaser hereby agreeing to give
such written notice to Seller within one Business Day after Purchaser first
learns of any such default or breach by Seller, except no notice or cure period
shall apply if Seller fails to consummate the sale of the Property hereunder),
Purchaser shall elect, as its sole remedy, either to (a) terminate this
Agreement by giving Seller timely written notice of such election prior to or at
Closing and recover the Earnest Money and reimbursement from Seller of the
actual reasonable out-of-pocket expenses incurred by Purchaser (but in no event
to exceed $500,000) and paid (i) to Purchaser’s attorneys in connection with the
negotiation of this Agreement and the review and analysis of the Property
Information and (ii) to unrelated and unaffiliated third party consultants and
travel providers in connection with the performance of examinations, inspections
and/or investigations pursuant to Article 4, (b) recover the Earnest Money and
enforce specific performance to consummate the sale of the Property hereunder,
or (c) waive said failure or breach and proceed to Closing without any reduction
in the Purchase Price. Notwithstanding anything herein to the contrary,
Purchaser shall be deemed to have elected to terminate this Agreement if
Purchaser fails to deliver to Seller written notice of its intent to file a
claim or assert a cause of action for



--------------------------------------------------------------------------------

specific performance against Seller on or before ten Business Days following the
scheduled Closing Date or, having given such notice, fails to file a lawsuit
asserting such claim or cause of action in the county in which the Property is
located within two months following the scheduled Closing Date. Purchaser’s
remedies shall be limited to those described in Section 8.6 or this Section 10.2
and Sections 10.3 and 10.4 hereof. If, however, the equitable remedy of specific
performance is not available to Purchaser due to Seller’s frustration of
Purchaser’s attempt therefor (as finally determined by a court of law or
pursuant to arbitration in accordance with the terms of Exhibit I hereto),
Purchaser shall be entitled to liquidated damages from Seller in the amount of
$10,000,000 as liquidated damages and not as penalty, in full satisfaction of
claims against Seller hereunder. IN NO EVENT SHALL SELLER’S DIRECT OR INDIRECT
PARTNERS, SHAREHOLDERS, MEMBERS, OWNERS OR AFFILIATES, ANY OFFICER, DIRECTOR,
EMPLOYEE OR AGENT OF THE FOREGOING, OR ANY AFFILIATE OR CONTROLLING PERSON
THEREOF HAVE ANY LIABILITY FOR ANY CLAIM, CAUSE OF ACTION OR OTHER LIABILITY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE PROPERTY, WHETHER BASED ON
CONTRACT, COMMON LAW, STATUTE, EQUITY OR OTHERWISE. The Closing Date shall be
extended, if applicable, to provide the cure period set forth in the first
sentence hereof.

10.3 Attorneys’ Fees. In the event either party hereto employs an attorney in
connection with claims by one party against the other arising from the operation
of this Agreement, the non-prevailing party shall pay the prevailing party all
reasonable fees and expenses, including reasonable attorneys’ fees, incurred in
connection with such claims.

10.4 Other Expenses. If this Agreement is terminated due to the default of a
party as provided in Section 10.1 or Section 10.2, then the defaulting party
shall pay any fees or charges due to Escrow Agent for holding the Earnest Money
as well as any escrow cancellation fees or charges and any fees or charges due
to the Title Company for preparation and/or cancellation of the Title
Commitment.

ARTICLE 11

DISCLAIMERS, RELEASE AND INDEMNITY

11.1 Disclaimers By Seller. Except as expressly set forth in this Agreement and
any document executed by Seller and delivered to Purchaser at Closing, it is
understood and agreed that Seller and Seller’s agents or employees have not at
any time made and are not now making, and they specifically disclaim, any
warranties, representations or guaranties of any kind or character, express or
implied, with respect to the Property, including, but not limited to,
warranties, representations or guaranties as to (a) matters of title (other than
Seller’s special warranty of title to be contained in the Deed),
(b) environmental matters relating to the Property or any portion thereof,
including, without limitation, the presence of Hazardous Materials in, on, under
or in the vicinity of the Property, (c) geological conditions, including,
without limitation, subsidence, subsurface conditions, water table, underground
water reservoirs, limitations regarding the withdrawal of water, and geologic
faults and the resulting damage of past and/or future faulting, (d) whether, and
to the extent to which the Property or any portion thereof is affected by any
stream (surface or underground), body of water, wetlands, flood prone area,
flood plain, floodway or special flood hazard, (e) drainage, (f) soil
conditions, including the existence of instability, past soil repairs, soil
additions or conditions of soil fill, or susceptibility



--------------------------------------------------------------------------------

to landslides, or the sufficiency of any undershoring, (g) the presence of
endangered species or any environmentally sensitive or protected areas,
(h) zoning or building entitlements to which the Property or any portion thereof
may be subject, (i) the availability of any utilities to the Property or any
portion thereof including, without limitation, water, sewage, gas and electric,
(j) usages of adjoining property, (k) access to the Property or any portion
thereof, (l) the value, compliance with the plans and specifications, size,
location, age, use, design, quality, description, suitability, structural
integrity, operation, title to, or physical or financial condition of the
Property or any portion thereof, or any income, expenses, charges, liens,
encumbrances, rights or claims on or affecting or pertaining to the Property or
any part thereof, (m) the condition or use of the Property or compliance of the
Property with any or all past, present or future federal, state or local
ordinances, rules, regulations or laws, building, fire or zoning ordinances,
codes or other similar laws, (n) the existence or non-existence of underground
storage tanks, surface impoundments, or landfills, (o) any other matter
affecting the stability and integrity of the Property, (p) the potential for
further development of the Property, (q) the merchantability of the Property or
fitness of the Property for any particular purpose, (r) the truth, accuracy or
completeness of the Property Documents, (s) tax consequences, or (t) any other
matter or thing with respect to the Property.

11.2 Sale “As Is, Where Is”. Purchaser acknowledges and agrees that upon
Closing, Seller shall sell and convey to Purchaser and Purchaser shall accept
the Property “AS IS, WHERE IS, WITH ALL FAULTS,” except to the extent expressly
provided otherwise in this Agreement and any document executed by Seller and
delivered to Purchaser at Closing. Except as expressly set forth in this
Agreement and any document executed by Seller and delivered to Purchaser at
Closing, Purchaser has not relied and will not rely on, and Seller has not made
and is not liable for or bound by, any express or implied warranties,
guarantees, statements, representations or information pertaining to the
Property or relating thereto (including specifically, without limitation,
Property information packages distributed with respect to the Property) made or
furnished by Seller, or any property manager, real estate broker, agent or third
party representing or purporting to represent Seller, to whomever made or given,
directly or indirectly, orally or in writing. Purchaser represents that it is a
knowledgeable, experienced and sophisticated purchaser of real estate and that,
except as expressly set forth in this Agreement and any document executed by
Seller and delivered to Purchaser at Closing, it is relying solely on its own
expertise and that of Purchaser’s consultants in purchasing the Property and
shall make an independent verification of the accuracy of any documents and
information provided by Seller. Purchaser will conduct such inspections and
investigations of the Property as Purchaser deems necessary, including, but not
limited to, the physical and environmental conditions thereof, and shall rely
upon same. By failing to deliver a Purchase Price Adjustment Notice as permitted
or required in this Agreement, Purchaser acknowledges that Seller has afforded
Purchaser a full opportunity to conduct such investigations of the Property as
Purchaser deemed necessary to satisfy itself as to the condition of the Property
and the existence or non-existence or curative action to be taken with respect
to any Hazardous Materials on or discharged from the Property, and will rely
solely upon same and not upon any information provided by or on behalf of Seller
or its agents or employees with respect thereto, other than such
representations, warranties and covenants of Seller as are expressly set forth
in this Agreement and any document executed by Seller and delivered to Purchaser
at Closing. Upon Closing, Purchaser shall assume the risk that adverse matters,
including, but not limited to, adverse physical or construction defects or
adverse environmental, health or safety conditions, may not have been revealed
by



--------------------------------------------------------------------------------

Purchaser’s inspections and investigations. Purchaser hereby represents and
warrants to Seller that: (a) Purchaser is represented by legal counsel in
connection with the transaction contemplated by this Agreement; and
(b) Purchaser is purchasing the Property for business, commercial, investment or
other similar purpose and not for use as Purchaser’s residence. The
acknowledgments and representations of Purchaser shall survive the Closing and
the delivery of the Deed. Purchaser waives any and all rights or remedies it may
have or be entitled to, deriving from disparity in size or from any significant
disparate bargaining position in relation to Seller.

11.3 Seller Released from Liability. Purchaser acknowledges that it will have
the opportunity to inspect the Property during the Inspection Period, and during
such period, observe its physical characteristics and existing conditions and
the opportunity to conduct such investigation and study on and of the Property
and adjacent areas as Purchaser deems necessary, and, except as expressly
provided in this Agreement and any other document executed by Seller and
delivered to Purchaser at Closing, Purchaser hereby FOREVER RELEASES AND
DISCHARGES Seller from all responsibility and liability, including without
limitation, liabilities and responsibilities for the lessor’s obligations under
the Leases relating to the physical, environmental or legal compliance status of
the Property, whether arising before or after the Effective Date, and
liabilities under the Comprehensive Environmental Response, Compensation and
Liability Act Of 1980 (42 U.S.C. Sections 9601 et seq.), as amended (“CERCLA”),
regarding the condition, valuation, salability or utility of the Property, or
its suitability for any purpose whatsoever (including, but not limited to, with
respect to the presence in the soil, air, structures and surface and subsurface
waters, of Hazardous Materials or other materials or substances that have been
or may in the future be determined to be toxic, hazardous, undesirable or
subject to regulation and that may need to be specially treated, handled and/or
removed from the Property under current or future federal, state and local laws,
regulations or guidelines, and any structural and geologic conditions,
subsurface soil and water conditions and solid and hazardous waste and Hazardous
Materials on, under, adjacent to or otherwise affecting the Property). Except as
expressly provided in this Agreement and any other document executed by Seller
and delivered to Purchaser at Closing, Purchaser further hereby WAIVES (and by
Closing this transaction will be deemed to have WAIVED) any and all objections
and complaints (including, but not limited to, federal, state and local
statutory and common law based actions, and any private right of action under
any federal, state or local laws, regulations or guidelines to which the
Property is or may be subject, including, but not limited to, CERCLA) concerning
the physical characteristics and any existing conditions of the Property,
including, without limitation, the lessor’s obligations under the Leases
relating to the physical, environmental or legal compliance status of the
Property, whether arising before or after the Effective Date. Purchaser further
hereby assumes the risk of changes in applicable laws and regulations relating
to past, present and future environmental conditions on the Property and the
risk that adverse physical characteristics and conditions, including, without
limitation, the presence of Hazardous Materials or other contaminants, may not
have been revealed by its investigation. If and only if (1) Purchaser is named
in any litigation or proceeding, or threat of litigation or proceeding, brought
by a party unrelated to Purchaser for any liability or claim related to the
Property during Seller’s period of ownership of the Property arising under the
CERCLA or any other cause of action based on any other Environmental Statute,
and (2) the Environmental Indemnity Condition (as defined below) remains in
effect, then such waiver and release provided under the prior sentence shall not
apply to the extent that the subject matter of the litigation or proceeding
relates to an environmental condition arising during Seller’s period of
ownership of the Property and



--------------------------------------------------------------------------------

Purchaser may join Seller in such litigation or proceeding; provided, however,
that Purchaser may proceed with such prosecution against Seller only at such
time as (A) Purchaser has fully prosecuted such claim against the applicable
tenant and Guarantor to the point where a final, non-appealable judgment in any
such proceeding is obtained, and then only to the extent such claim is not fully
paid for and satisfied out of such judgment, (B) Purchaser has not waived any of
its rights or failed to fully pursue its claims against applicable tenant and
Guarantor pursuant to the terms of the applicable Lease and the Guaranty,
respectively, and (C) the Environmental Indemnity Condition remains in effect.
For the purposes of this Section 11.3, the term “Environmental Indemnity
Condition” shall mean that the indemnity provisions of the Lease and the
Guaranty shall not have been amended or waived in any way to reduce or waive the
Landlord’s (as defined in the applicable Lease) right to indemnification as such
right is in effect as of the Closing Date. The provisions of this paragraph
shall survive the Closing or any earlier termination of this Agreement.

11.4 “Hazardous Materials” Defined. For purposes hereof, “Hazardous Materials”
means “Hazardous Material,” “Hazardous Substance,” “Pollutant or Contaminant,”
and “Petroleum” and “Natural Gas Liquids,” as those terms are defined or used in
Section 101 of CERCLA, and any other substances regulated because of their
effect or potential effect on public health and the environment, including,
without limitation, PCBs, lead paint, asbestos, urea formaldehyde, radioactive
materials, putrescible materials, and infectious materials.

11.5 Indemnity. Purchaser agrees to indemnify, defend and hold Seller harmless
of and from any and all liabilities, claims, demands, and expenses of any kind
or nature which accrue after Closing and which are in any way related to the
ownership, maintenance, or operation of the Property by Purchaser and its
successors and assigns, including, without limitation, in connection with
Hazardous Materials; provided, however, that Purchaser shall be under no
obligation to indemnify Seller for any matter which is the subject of an
intentional misrepresentation by Seller in this Agreement or any other document
executed by Seller and delivered to Purchaser at Closing.

11.6 Survival. The terms and conditions of this Article 11 shall expressly
survive the Closing, not merge with the provisions of any closing documents,
including without limitation the Deed.

Purchaser acknowledges and agrees that the disclaimers and other agreements set
forth herein are an integral part of this Agreement and that Seller would not
have agreed to sell the Property to Purchaser for the Purchase Price without the
disclaimers and other agreements set forth above.

ARTICLE 12

MISCELLANEOUS

12.1 Parties Bound; Assignment. This Agreement, and the terms, covenants, and
conditions herein contained, shall inure to the benefit of and be binding upon
the heirs, personal representatives, successors, and assigns of each of the
parties hereto. Purchaser may assign its rights under this Agreement upon the
following conditions: (a) the assignee of Purchaser must be an entity
controlling, controlled by, or under common control with Purchaser, (b) all of
the Earnest Money must have been delivered in accordance herewith, (c) the
Inspection Period shall



--------------------------------------------------------------------------------

have (or be deemed to have) ended and no Purchase Price Adjustment Notice shall
have been delivered, (d) the assignee of Purchaser shall assume all obligations
of Purchaser hereunder, but Purchaser shall remain primarily liable for the
performance of Purchaser’s obligations, (e) a copy of the fully executed written
assignment and assumption agreement shall be delivered to Seller at least three
Business Days prior to Closing, and (f) the requirements in Section 12.17 are
satisfied. Purchaser may also assign this Agreement if and to the extent
assignment is expressly permitted pursuant to a separate written agreement
between Purchaser and Seller.

12.2 Headings. The article, section, subsection, paragraph and/or other headings
of this Agreement are for convenience only and in no way limit or enlarge the
scope or meaning of the language hereof.

12.3 Invalidity and Waiver. If any portion of this Agreement is held invalid or
inoperative, then so far as is reasonable and possible the remainder of this
Agreement shall be deemed valid and operative, and, to the greatest extent
legally possible, effect shall be given to the intent manifested by the portion
held invalid or inoperative. The failure by either party to enforce against the
other any term or provision of this Agreement shall not be deemed to be a waiver
of such party’s right to enforce against the other party the same or any other
such term or provision in the future.

12.4 Governing Law. This Agreement shall be governed in all respects, including
validity, construction, interpretation and effect, by the laws of the State of
New York, without giving effect to its principles or rules of conflict of laws
to the extent such principles or rules would require or permit the application
of the laws of another jurisdiction. Each of Purchaser and Seller hereby
(i) irrevocably submits to the jurisdiction of the courts of the State of New
York and the Federal courts of the United States of America located in the
State, City and County of New York for the purpose of any action or proceeding
arising out of this Agreement or any of the transactions contemplated by this
Agreement, (ii) agrees that it will not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court, and
(iii) agrees that it will not bring any action relating to this Agreement or any
of the transactions contemplated by this Agreement in any court other than a New
York state court or federal court located in the State, City and County of New
York. Each of Purchaser and Seller hereby consents to and grants any such court
jurisdiction over the person of such party and over the subject matter of any
such dispute and agrees that mailing of process or other papers in connection
with any such action or proceeding in the manner provided in Section 12.10, or
in such other manner as may be permitted by law, shall be valid and sufficient
service thereof on such party.

12.5 Survival. The provisions of this Agreement that contemplate performance
after the Closing and the obligations of the parties not fully performed at the
Closing (other than any unfulfilled closing conditions which have been waived or
deemed waived by the other party) shall survive the Closing and shall not be
deemed to be merged into or waived by the instruments of Closing.

12.6 Entirety and Amendments. This Agreement embodies the entire agreement
between the parties and supersedes all prior agreements and understandings
relating to the Property. This Agreement may be amended or supplemented only by
an instrument in writing executed by the party against whom enforcement is
sought. All Schedules and Exhibits hereto are incorporated herein by this
reference for all purposes.



--------------------------------------------------------------------------------

12.7 Time. Time is of the essence in the performance of this Agreement.

12.8 Confidentiality. Prior to Closing, Purchaser shall make no public
announcement or disclosure of any information related to this Agreement to
outside brokers or third parties, without the prior written specific consent of
Seller; provided, however, that Purchaser may, subject to the provisions of
Section 4.7, make disclosure of this Agreement to its Permitted Outside Parties
as necessary to perform its obligations hereunder and as may be required under
laws or regulations applicable to Purchaser.

12.9 No Electronic Transactions. The parties hereby acknowledge and agree this
Agreement shall not be executed, entered into, altered, amended or modified by
electronic means. Without limiting the generality of the foregoing, the parties
hereby agree the transactions contemplated by this Agreement shall not be
conducted by electronic means, except as specifically set forth in the “Notices”
section of this Agreement.

12.10 Notices. All notices required or permitted hereunder shall be in writing
and shall be served on the parties at the addresses set forth in Section 1.3.
Any such notices shall, unless otherwise provided herein, be given or served
(a) by depositing the same in the United States mail, postage paid, certified
and addressed to the party to be notified, with return receipt requested, (b) by
overnight delivery using a nationally recognized overnight courier, (c) by
personal delivery, (d) by facsimile transmission during normal business hours
with a confirmation copy delivered by another method permitted under this
Section 12.10, or (e) by electronic mail addressed to the electronic mail
address set forth in Section 1.3 for the party to be notified with a
confirmation copy delivered by another method permitted under this
Section 12.10. Notice given in accordance herewith for all permitted forms of
notice other than by electronic mail, shall be effective upon the earlier to
occur of actual delivery to the address of the addressee or refusal of receipt
by the addressee. Notice given by electronic mail in accordance herewith shall
be effective upon the entrance of such electronic mail into the information
processing system designated by the recipient’s electronic mail address. Except
for facsimile and electronic mail notices as described above, no notice
hereunder shall be effective if sent or delivered by electronic means. In no
event shall this Agreement be altered, amended or modified by electronic mail or
electronic record. A party’s address may be changed by written notice to the
other party; provided, however, that no notice of a change of address shall be
effective until actual receipt of such notice. Copies of notices are for
informational purposes only, and a failure to give or receive copies of any
notice shall not be deemed a failure to give notice. Notices given by counsel to
the Purchaser shall be deemed given by Purchaser and notices given by counsel to
the Seller shall be deemed given by Seller.

12.11 Construction. The parties acknowledge that the parties and their counsel
have reviewed and revised this Agreement and agree that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any exhibits or amendments hereto.



--------------------------------------------------------------------------------

12.12 Calculation of Time Periods; Business Day. Unless otherwise specified, in
computing any period of time described herein, the day of the act or event after
which the designated period of time begins to run is not to be included and the
last day of the period so computed is to be included, unless such last day is
not a Business Day, in which event the period shall run until the end of the
next day which is a Business Day. The last day of any period of time described
herein shall be deemed to end at 5:00 p.m. local time in New York, New York. As
used herein, the term “Business Day” means any day that is not a Saturday,
Sunday or legal holiday for national banks in the city of New York, New York.

12.13 Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, and all of such
counterparts shall constitute one Agreement. To facilitate execution of this
Agreement, the parties may execute and exchange by telephone facsimile
counterparts of the signature pages, provided that executed originals thereof
are forwarded to the other party on the same day by any of the delivery methods
set forth in Section 12.10 other than facsimile.

12.14 No Recordation. Without the prior written consent of Seller, there shall
be no recordation of either this Agreement or any memorandum hereof, or any
affidavit pertaining hereto, and any such recordation of this Agreement or
memorandum or affidavit by Purchaser without the prior written consent of Seller
shall constitute a default hereunder by Purchaser, whereupon Seller shall have
the remedies set forth in Section 10.1 hereof. In addition to any such remedies,
Purchaser shall be obligated to execute an instrument in recordable form
releasing this Agreement or memorandum or affidavit, and Purchaser’s obligations
pursuant to this Section 12.14 shall survive any termination of this Agreement
as a surviving obligation.

12.15 Further Assurances. In addition to the acts and deeds recited herein and
contemplated to be performed, executed and/or delivered by either party at
Closing, each party agrees to perform, execute and deliver, but without any
obligation to incur any additional liability or expense, on or after the Closing
any further deliveries and assurances as may be reasonably necessary to
consummate the transactions contemplated hereby or to further perfect the
conveyance, transfer and assignment of the Property to Purchaser.

12.16 Discharge of Obligations. The acceptance of the Deed by Purchaser shall be
deemed to be a full performance and discharge of every representation and
warranty made by Seller herein and every agreement and obligation on the part of
Seller to be performed pursuant to the provisions of this Agreement, except
those which are herein specifically stated to survive Closing.

12.17 ERISA. Under no circumstances shall Purchaser have the right to assign
this Agreement to any person or entity owned or controlled by an employee
benefit plan if Seller’s sale of the Property to such person or entity would, in
the reasonable opinion of Seller’s ERISA advisors or consultants, create or
otherwise cause a “prohibited transaction” under ERISA. In the event Purchaser
assigns this Agreement or transfers any ownership interest in Purchaser, and
such assignment or transfer would make the consummation of the transaction
hereunder a “prohibited transaction” under ERISA and necessitate the termination
of this Agreement then, notwithstanding any contrary provision which may be
contained herein, Seller shall have the right to terminate this Agreement.



--------------------------------------------------------------------------------

12.18 No Third Party Beneficiary. The provisions of this Agreement and of the
documents to be executed and delivered at Closing are and will be for the
benefit of Seller and Purchaser only and are not for the benefit of any third
party, and accordingly, no third party shall have the right to enforce the
provisions of this Agreement or of the documents to be executed and delivered at
Closing, except that a tenant of the Property may enforce Purchaser’s indemnity
obligation under Section 4.10 hereof.

12.19 Reporting Person. Purchaser and Seller hereby designate the Title Company
as the “reporting person” pursuant to the provisions of Section 6045(e) of the
Internal Revenue Code of 1986, as amended.

12.20 Bankruptcy/Guaranty Default or Termination. Notwithstanding anything to
the contrary contained herein, in the event that on the last Business Day prior
to the Closing Date (i) there exists an undismissed bankruptcy or insolvency
proceeding against Seller or, unless Purchaser is an affiliate thereof,
Guarantor or (ii) unless Purchaser is an affiliate of Guarantor, the Guaranty
has terminated or Guarantor is in material monetary default thereunder, then
Purchaser shall have the right and option to terminate this Agreement by written
notice to Seller on the last Business Day prior to the Closing Date and in such
event, Purchaser shall receive a full refund of the Earnest Money (other than as
provided in Section 3.3) and neither party shall have any further rights or
obligations hereunder, other than those that by their terms survive termination
of this Agreement.

12.21 Mandatory Arbitration. The parties have agreed to submit disputes to
mandatory arbitration in accordance with the provisions of Exhibit I hereto and
made a part hereof for all purposes. Each of Seller and Purchaser waives the
right to commence an action in connection with this Agreement in any court and
expressly agrees to be bound by the decision of the arbitrator determined in
Exhibit I. The waiver of this Section 12.21 will not prevent Seller or Purchaser
from commencing an action in any court for the sole purposes of enforcing the
obligation of the other party to submit to binding arbitration or the
enforcement of an award granted by arbitration herein or as expressly permitted
by Section 10.1 or Section 10.2 hereof or for injunctive relief. The terms of
this Section 12.21 shall survive (a) the termination of this Agreement, and
(b) the Closing.

12.22 Waiver of Jury Trial. SELLER AND PURCHASER HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF, DIRECTLY OR INDIRECTLY, THIS AGREEMENT OR ANY OF THE RELATED DOCUMENTS, ANY
DEALINGS BETWEEN SELLER AND PURCHASER RELATING TO THE SUBJECT MATTER OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY RELATED TRANSACTIONS, AND/OR
THE RELATIONSHIP THAT IS BEING ESTABLISHED BETWEEN SELLER AND PURCHASER. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT (INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS). THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO



--------------------------------------------------------------------------------

THIS AGREEMENT, ANY RELATED DOCUMENTS, OR ANY OTHER DOCUMENTS OR AGREEMENTS
RELATING TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY RELATED
TRANSACTIONS. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

12.23 Purchaser Reimbursement Obligations. Purchaser hereby agrees to pay to
Seller (a) the Coggin Kia Reimbursable Amount within 10 Business Days of the
earlier to occur of (i) any termination of the Coggin Kia Purchase Contract,
(ii) failure to close thereunder on or by July 15, 2008, or (iii) any direct or
indirect transfer of the Property subject to the Coggin Kia Purchase Contract
(other than a financing) to any person or entity other than the purchaser under
the Coggin Kia Purchase Contract, and (b) if the Crown Volvo Purchase Contract
is executed prior to the Closing Date, the Crown Volvo Reimbursable Amount
within 10 Business Days of the earlier to occur of (i) any termination of the
Crown Volvo Purchase Contract, (ii) failure to close thereunder on or by the
date required for closing under such Crown Volvo Purchase Contract, or (iii) any
direct or indirect transfer of the Property subject to the Crown Volvo Purchase
Contract (other than a financing) to any person or entity other than purchaser
under the Crown Volvo Purchase Contract. Purchaser hereby covenants to provide
to Seller notice of any termination (or asserted termination) of either Purchase
Contract or any direct or indirect transfer of either Property subject to a
Purchase Contract (other than a financing) within 10 Business Days.

[SIGNATURE PAGES AND EXHIBITS TO FOLLOW]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AGREEMENT OF

PURCHASE AND SALE

BY AND BETWEEN

THE AFFILIATES OF AUTOSTAR REALTY OPERATING PARTNERSHIP

SET FORTH ON SCHEDULE 1.1.1

AND

ASBURY AUTOMOTIVE GROUP, INC.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year written below.

 

PURCHASER: ASBURY AUTOMOTIVE GROUP, INC., A Delaware corporation

By:

 

/s/ Lynne A. Burgess

Name:   Lynne A. Burgess Its:   Vice President and General Counsel Date:   May
8, 2008



--------------------------------------------------------------------------------

SELLER:

ASTAR ASB AR1, LLC

By:  

ASTAR ASB Holdings LLC,

a Delaware limited liability company

Its:   Sole Member   By:  

AutoStar Realty Operating Partnership, L.P.,

a Delaware limited partnership

  Its:   Sole Member     By:  

AutoStar Realty GP LLC,

a Delaware limited liability company

    Its:   General Partner       By:  

/s/ V. Schwartz

      Name:  

V. Schwartz

      Its:   Authorized Representative       Date:   May 1, 2008 ASTAR ASB AR2,
LLC By:  

ASTAR ASB Holdings LLC,

a Delaware limited liability company

Its:   Sole Member   By:  

AutoStar Realty Operating Partnership, L.P.,

a Delaware limited partnership

  Its:   Sole Member     By:  

AutoStar Realty GP LLC,

a Delaware limited liability company

    Its:   General Partner       By:  

/s/ V. Schwartz

      Name:  

V. Schwartz

      Its:   Authorized Representative       Date:   May 1, 2008



--------------------------------------------------------------------------------

ASTAR ASB GA1, LLC By:  

ASTAR ASB Holdings LLC,

a Delaware limited liability company

Its:   Sole Member   By:  

AutoStar Realty Operating Partnership, L.P.,

a Delaware limited partnership

  Its:   Sole Member     By:  

AutoStar Realty GP LLC,

a Delaware limited liability company

    Its:   General Partner       By:  

/s/ V. Schwartz

      Name:  

V. Schwartz

      Its:   Authorized Representative       Date:   May 1, 2008 ASTAR ASB GA2,
LLC By:  

ASTAR ASB Holdings LLC,

a Delaware limited liability company

Its:   Sole Member   By:  

AutoStar Realty Operating Partnership, L.P.,

a Delaware limited partnership

  Its:   Sole Member     By:  

AutoStar Realty GP LLC,

a Delaware limited liability company

    Its:   General Partner       By:  

/s/ V. Schwartz

      Name:  

V. Schwartz

      Its:   Authorized Representative       Date:   May 1, 2008



--------------------------------------------------------------------------------

ASTAR ASB FL1, LLC By:  

ASTAR ASB Holdings LLC,

a Delaware limited liability company

Its:   Sole Member   By:  

AutoStar Realty Operating Partnership, L.P.,

a Delaware limited partnership

  Its:   Sole Member     By:  

AutoStar Realty GP LLC,

a Delaware limited liability company

    Its:   General Partner       By:  

/s/ V. Schwartz

      Name:  

V. Schwartz

      Its:   Authorized Representative       Date:   May 1, 2008 ASTAR ASB FL2,
LLC By:  

ASTAR ASB Holdings LLC,

a Delaware limited liability company

Its:   Sole Member   By:  

AutoStar Realty Operating Partnership, L.P.,

a Delaware limited partnership

  Its:   Sole Member     By:  

AutoStar Realty GP LLC,

a Delaware limited liability company

    Its:   General Partner       By:  

/s/ V. Schwartz

      Name:  

V. Schwartz

      Its:   Authorized Representative       Date:   May 1, 2008



--------------------------------------------------------------------------------

ASTAR ASB FL3, LLC By:  

ASTAR ASB Holdings LLC,

a Delaware limited liability company

Its:   Sole Member   By:  

AutoStar Realty Operating Partnership, L.P.,

a Delaware limited partnership

  Its:   Sole Member     By:  

AutoStar Realty GP LLC,

a Delaware limited liability company

    Its:   General Partner       By:  

/s/ V. Schwartz

      Name:  

V. Schwartz

      Its:   Authorized Representative       Date:   May 1, 2008 ASTAR ASB FL4,
LLC By:  

ASTAR ASB Holdings LLC,

a Delaware limited liability company

Its:   Sole Member   By:  

AutoStar Realty Operating Partnership, L.P.,

a Delaware limited partnership

  Its:   Sole Member     By:  

AutoStar Realty GP LLC,

a Delaware limited liability company

    Its:   General Partner       By:  

/s/ V. Schwartz

      Name:  

V. Schwartz

      Its:   Authorized Representative       Date:   May 1, 2008



--------------------------------------------------------------------------------

ASTAR ASB FL5, LLC By:  

ASTAR ASB Holdings LLC,

a Delaware limited liability company

Its:   Sole Member   By:  

AutoStar Realty Operating Partnership, L.P.,

a Delaware limited partnership

  Its:   Sole Member     By:  

AutoStar Realty GP LLC,

a Delaware limited liability company

    Its:   General Partner       By:  

/s/ V. Schwartz

      Name:  

V. Schwartz

      Its:   Authorized Representative       Date:   May 1, 2008 ASTAR ASB FL6,
LLC By:  

ASTAR ASB Holdings LLC,

a Delaware limited liability company

Its:   Sole Member   By:  

AutoStar Realty Operating Partnership, L.P.,

a Delaware limited partnership

  Its:   Sole Member     By:  

AutoStar Realty GP LLC,

a Delaware limited liability company

    Its:   General Partner       By:  

/s/ V. Schwartz

      Name:  

V. Schwartz

      Its:   Authorized Representative       Date:   May 1, 2008



--------------------------------------------------------------------------------

ASTAR ASB FL7, LLC By:  

ASTAR ASB Holdings LLC,

a Delaware limited liability company

Its:   Sole Member   By:  

AutoStar Realty Operating Partnership, L.P.,

a Delaware limited partnership

  Its:   Sole Member     By:  

AutoStar Realty GP LLC,

a Delaware limited liability company

    Its:   General Partner       By:  

/s/ V. Schwartz

      Name:  

V. Schwartz

      Its:   Authorized Representative       Date:   May 1, 2008 ASTAR ASB FL8,
LLC By:  

ASTAR ASB Holdings LLC,

a Delaware limited liability company

Its:   Sole Member   By:  

AutoStar Realty Operating Partnership, L.P.,

a Delaware limited partnership

  Its:   Sole Member     By:  

AutoStar Realty GP LLC,

a Delaware limited liability company

    Its:   General Partner       By:  

/s/ V. Schwartz

      Name:  

V. Schwartz

      Its:   Authorized Representative       Date:   May 1, 2008



--------------------------------------------------------------------------------

ASTAR ASB FL9, LLC By:  

ASTAR ASB Holdings LLC,

a Delaware limited liability company

Its:   Sole Member   By:  

AutoStar Realty Operating Partnership, L.P.,

a Delaware limited partnership

  Its:   Sole Member     By:  

AutoStar Realty GP LLC,

a Delaware limited liability company

    Its:   General Partner       By:  

/s/ V. Schwartz

      Name:  

V. Schwartz

      Its:   Authorized Representative       Date:   May 1, 2008 ASTAR ASB FL10,
LLC By:  

ASTAR ASB Holdings LLC,

a Delaware limited liability company

Its:   Sole Member   By:  

AutoStar Realty Operating Partnership, L.P.,

a Delaware limited partnership

  Its:   Sole Member     By:  

AutoStar Realty GP LLC,

a Delaware limited liability company

    Its:   General Partner       By:  

/s/ V. Schwartz

      Name:  

V. Schwartz

      Its:   Authorized Representative       Date:   May 1, 2008

 



--------------------------------------------------------------------------------

ASTAR ASB NC1, LLC By:  

ASTAR ASB Holdings LLC,

a Delaware limited liability company

Its:   Sole Member   By:  

AutoStar Realty Operating Partnership, L.P.,

a Delaware limited partnership

  Its:   Sole Member     By:  

AutoStar Realty GP LLC,

a Delaware limited liability company

    Its:   General Partner       By:  

/s/ V. Schwartz

      Name:  

V. Schwartz

      Its:   Authorized Representative       Date:   May 1, 2008 ASTAR ASB NC2,
LLC By:  

ASTAR ASB Holdings LLC,

a Delaware limited liability company

Its:   Sole Member   By:  

AutoStar Realty Operating Partnership, L.P.,

a Delaware limited partnership

  Its:   Sole Member     By:  

AutoStar Realty GP LLC,

a Delaware limited liability company

    Its:   General Partner       By:  

/s/ V. Schwartz

      Name:  

V. Schwartz

      Its:   Authorized Representative       Date:   May 1, 2008

 



--------------------------------------------------------------------------------

ASTAR ASB NC3, LLC By:  

ASTAR ASB Holdings LLC,

a Delaware limited liability company

Its:   Sole Member   By:  

AutoStar Realty Operating Partnership, L.P.,

a Delaware limited partnership

  Its:   Sole Member     By:  

AutoStar Realty GP LLC,

a Delaware limited liability company

    Its:   General Partner       By:  

/s/ V. Schwartz

      Name:  

V. Schwartz

      Its:   Authorized Representative       Date:   May 1, 2008 ASTAR ASB NC4,
LLC By:  

ASTAR ASB Holdings LLC,

a Delaware limited liability company

Its:   Sole Member   By:  

AutoStar Realty Operating Partnership, L.P.,

a Delaware limited partnership

  Its:   Sole Member     By:  

AutoStar Realty GP LLC,

a Delaware limited liability company

    Its:   General Partner       By:  

/s/ V. Schwartz

      Name:  

V. Schwartz

      Its:   Authorized Representative       Date:   May 1, 2008



--------------------------------------------------------------------------------

ASTAR ASB VA1, LLC By:  

ASTAR ASB Holdings LLC,

a Delaware limited liability company

Its:   Sole Member   By:  

AutoStar Realty Operating Partnership, L.P.,

a Delaware limited partnership

  Its:   Sole Member     By:  

AutoStar Realty GP LLC,

a Delaware limited liability company

    Its:   General Partner       By:  

/s/ V. Schwartz

      Name:  

V. Schwartz

      Its:   Authorized Representative       Date:   May 1, 2008 ASTAR ASB VA2,
LLC By:  

ASTAR ASB Holdings LLC,

a Delaware limited liability company

Its:   Sole Member   By:  

AutoStar Realty Operating Partnership, L.P.,

a Delaware limited partnership

  Its:   Sole Member     By:  

AutoStar Realty GP LLC,

a Delaware limited liability company

    Its:   General Partner       By:  

/s/ V. Schwartz

      Name:  

V. Schwartz

      Its:   Authorized Representative       Date:   May 1, 2008

 



--------------------------------------------------------------------------------

ASTAR ASB TX1, LP,

a Delaware limited partnership

By:  

ASTAR ASB GENPAR LLC,

a Delaware limited liability company

Its:   General Partner   By:  

ASTAR ASB Holdings LLC,

a Delaware limited liability company

  Its:   Sole Member     By:  

AutoStar Realty Operating Partnership, L.P.,

a Delaware limited partnership

    Its:   Sole Member     By:  

AutoStar Realty GP LLC,

a Delaware limited liability company

    Its:   General Partner       By:  

/s/ V. Schwartz

      Name:  

V. Schwartz

      Its:   Authorized Representative       Date:   May 1, 2008 ASTAR ASB GA3
LLC By:  

ASTAR ASB Holdings LLC,

a Delaware limited liability company

Its:   Sole Member   By:  

AutoStar Realty Operating Partnership, L.P.,

a Delaware limited partnership

  Its:   Sole Member     By:  

AutoStar Realty GP LLC,

a Delaware limited liability company

    Its:   General Partner       By:  

/s/ V. Schwartz

      Name:  

V. Schwartz

      Its:   Authorized Representative       Date:   May 1, 2008

 



--------------------------------------------------------------------------------

JOINDER BY ESCROW AGENT

Escrow Agent has executed this Agreement in order to confirm that Escrow Agent
has received and shall hold the Earnest Money required to be deposited under
this Agreement and the interest earned thereto, in escrow, and shall disburse
the Earnest Money, and the interest earned thereon, pursuant to the provisions
of this Agreement.

 

   

FIRST AMERICAN TITLE

INSURANCE COMPANY

Date executed by Escrow Agent     By:  

  /s/ Michael F. Hillman

    Name:  

  Michael F. Hillman

    May 8, 2008

    Title:  

  Senior Vice President

 



--------------------------------------------------------------------------------

LIST OF SCHEDULES

 

1.1.1    –    Sellers and Properties 1.1.3    –    Purchase Price Allocation
2.1.2    –    Leases, Guaranty Agreements, Tenants and Guarantors 4.1.1    –   
Original Acquisition Purchase Agreements 5.3    –    Permitted Exceptions 6.1.3
   –    Construction Affecting Property 6.3    –    Eminent Domain Proceedings
9.1.3(8)    –    Excluded Property 9.1.3(14)    –    Form Lease from Original
Acquisition Purchase Agreement 9.1.4    –    License Agreements 9.1.10    –   
Material Litigation 9.1.12    –    Unrecorded Agreements 9.1.14    –   
Additional Environmental Disclosure 9.1.17    –    Rent Roll

LIST OF EXHIBITS

 

A

   –    Legal Description of Land (32)

B

   –    Special Warranty Deed

C

   –    Bill of Sale, Assignment and Assumption of Contracts

D

   –    FIRPTA Certificate

E

   –    Assignment and Assumption of Lease and Guaranty

F

   –    Tenant Estoppel and Guarantor Estoppel

G

   –    ERISA Letter

H

   –    Notice to Tenants

I

   –    Mandatory Arbitration

J

   –    Escrow Agreement

K

   –    Purchase Contracts



--------------------------------------------------------------------------------

L

   –    Assignment and Assumption of Purchase Contracts

M

   –    Notice under Purchase Contracts

N

   –    Form Owner’s Affidavit

O

   –    Forms of Reliance Letters

P

   –    Certificate regarding Prices

Q

   –    Form of Closing Certificate



--------------------------------------------------------------------------------

SCHEDULE 1.1.1

SELLERS AND PROPERTIES

 

Coggin Honda    ASTAR ASB FL9, LLC 11003 Atlantic Boulevard    Jacksonville, FL
   T: CH Motors, Ltd.    Coggin Nissan Regency    ASTAR ASB FL2, LLC 10600
Atlantic Boulevard    Jacksonville, Fl    T: CN Motors, Ltd.    Coggin Kia   
ASTAR ASB FL1, LLC 9401 Atlantic Boulevard    Jacksonville, FL    ASTAR ASB FL1,
LLC    T:CN Motors Ltd.    SubT: Premier Automotive on Atlantic, LLC    Coggin
Toyota Avenues    ASTAR ASB FL8, LLC 10564 Phillips Highway    Jacksonville, FL
   T: Coggin Cars L.L.C.    Coggin Chevrolet @ Avenues    ASTAR ASB FL7, LLC
10880 Phillips Highway    Jacksonville, Fl    T: Coggin Chevrolet L.L.C.   
Coggin Nissan @ Avenues    ASTAR ASB FL4, LLC 10859 Phillips Highway   
Jacksonville, FL    T: Avenues Motors, Ltd.    Coggin Ford/Lincoln/ Merc   
ASTAR ASB FL5, LLC 2655 North Volusia Avenue    Orange City, FL    T: AF Motors
LLC and ALM Motors LLC   

 

Sch. 1.1.1-1



--------------------------------------------------------------------------------

Coggin Honda    ASTAR ASB FL6, LLC 1580 South Woodland Blvd.    Deland, FL    T:
Asbury-Deland Imports, L.L.C.    Coggin Honda    ASTAR ASB FL10, LLC 4550 US 1
South    Ft. Pierce, FL    T: HFP Motors L.L.C.    Mercedes Benz of Fort Pierce
   ASTAR ASB FL3, LLC 4500 US 1 South    Ft. Pierce, FL    T: CFP Motors, Ltd   
Crown Honda    ASTAR ASB NC2, LLC 3633 W. Wendover Ave.    Greensboro, NC    T:
Crown GHO, L.L.C.    Crown Dodge    ASTAR ASB NC3, LLC 3710 W. Wendover Ave.   
Greensboro, NC    T: Crown GDO, L.L.C.    Crown Paint and Body    ASTAR ASB NC1,
LLC 719 Camann Street    Greensboro, NC    T: Crown GPG, L.L.C.    Crown Volvo
   ASTAR ASB NC4, LLC 1730 US Hwy 15-501 N.    Chapel Hill, NC    T: Crown CHV,
L.L.C.    Crown BMW-Mini-Acura    ASTAR ASB VA1, LLC 8704/8710 Broad Street   
Richmond, VA    T: Crown RIB LLC   

 

Sch. 1.1.1-2



--------------------------------------------------------------------------------

Crown BMW    ASTAR ASB VA2, LLC 1295 Richmond Road    Charlottesville, VA    T:
Crown Motorcar Company, LLC    Nalley Lexus    ASTAR ASB GA2, LLC 980 Mansell
Road    Roswell, GA    T: Asbury Atlanta LEX L.L.C.    Nalley Jaguar    ASTAR
ASB GA1, LLC 11507 Alpharetta Hwy    Roswell, GA    T: Asbury Atlanta Jaguar
L.L.C.    McLarty North Point Nissan    ASTAR ASB AR2, LLC Colonel Glenn road
–or-    1 Commercial Drive    Little Rock, AR    T: Premier NSN L.L.C.   
McLarty Body Shop    ASTAR ASB AR1, LLC 5500 Starita Drive    Sherwood, AR    T:
NP FLM L.L.C.    Asbury Southeast    Portfolio Totals    Nalley Motor Trucks   
ASTAR ASB GA3, LLC 2500 Button Gwinnett Dr.    Atlanta,GA    T: Asbury
Automotive Atlanta, L.L.C.    McDavid Honda of Irving    ASTAR ASB TX1, LP
3650-3700 W. Airport Fwy    Irving, TX    T: Asbury Automotive Texas Real Estate
Holdings, L.L.C.    SubT: McDavid Irving-HON, L.L.C.   

 

Sch. 1.1.1-3



--------------------------------------------------------------------------------

McDavid Body Shop    ASTAR ASB TX1, LP 3600-3630 W. Airport Fwy    Irving, TX   
T: Asbury Automotive Texas Real Estate Holdings, L.L.C.    SubT: McDavid
Irving-Hon, L.L.C.    DMAC Used Vehicles-Vacant    ASTAR ASB TX1, LP 3900 W.
Airport Fwy    Irving, TX    T: Asbury Automotive Texas Real Estate Holdings,
L.L.C.    McDavid Acura of Plano    ASTAR ASB TX1, LP 4051 W. Plano Pkwy   
Plano. TX    T: Asbury Automotive Texas Real Estate Holdings, L.L.C.    SubT:
McDavid Plano-Acura, L.L.C.    McDavid Honda of Houston    ASTAR ASB TX1, LP
11200 Gulf Freeway    Houston, TX    T: Asbury Automotive Texas Real Estate
Holdings, L.L.C.    SubT: McDavid Houston-Hon, L.L.C.    McDavid Nissan of
Houston    ASTAR ASB TX1, LP 10540 Gulf Freeway and    11911 Gulf Freeway,
Houston, TX    T: Asbury Automotive Texas Real Estate Holdings, L.L.C.    SubT:
McDavid Houston-Niss, L.L.C.    McDavid Acura of Austin    ASTAR ASB TX1, LP
13553 Research Blvd.    Austin, TX    T: Asbury Automotive Texas Real Estate
Holdings, L.L.C.    SubT: McDavid Austin-Acura, L.L.C.    McDavid Nissan
Collision    ASTAR ASB TX1, LP 109 Winkler Drive    Houston, TX    T: Asbury
Automotive Texas Real Estate Holdings, L.L.C.    SubT: McDavid Houston-Niss,
L.L.C.   

 

Sch. 1.1.1-4



--------------------------------------------------------------------------------

Land

   ASTAR ASB TX1, LP 11200 Gulf Freeway    Houston, TX    T: Asbury Automotive
Texas Real Estate Holdings, L.L.C.    SubT: McDavid Houston-Hon, L.L.C.    Land
   ASTAR ASB TX1, LP 11200 Gulf Freeway    Houston, TX    T: Asbury Automotive
Texas Real Estate Holdings, L.L.C.    SubT: McDavid Houston-Hon, L.L.C.   
Detention Pond    ASTAR ASB TX1, LP 11200 Gulf Freeway    Houston, TX    T.
Asbury Automotive Texas Real Estate Holdings, L.L.C.    SubT: McDavid
Houston-Hon, L.L.C.   

 

SCH.1.1.1-5



--------------------------------------------------------------------------------

SCHEDULE 1.1.3

PURCHASE PRICE ALLOCATION

AutoStar-David McDavid

 

Address

  

Major Tenants

   Current Rent    Alloc. Price          

2500 Button Gwinnett Drive

   Asbury Automotive Atlanta, LLC      642,592.00    8,387,834      

3650-3700 W. Airport Fwy (2)

   Asbury Auto TX RE Holdings, LLC      904,555.61    11,807,279      

3900 W. Airport Freeway (3)

   Asbury Auto TX RE Holdings, LLC      341,307.97    4,455,136      

4051 W. Plano Parkway (4)

   Asbury Auto TX RE Holdings, LLC      698,285.94    9,114,815      

3600-3630 W. Airport Fwy (1)

   Asbury Auto TX RE Holdings, LLC      747,611.96    9,758,673      

13553 Research Boulevard (5)

   Asbury Auto TX RE Holdings, LLC      478,952.36    6,251,826      

11200 Gulf Freeway (6)

   Asbury Auto TX RE Holdings, LLC      854,414.96    11,152,786      

10540 Almeda-Genoa (9)

   Asbury Auto TX RE Holdings, LLC      603,153.06    7,873,033      

109 Winkler Drive (11)

   Asbury Auto TX RE Holdings, LLC      39,981.82    521,888      

Land -11200 Gulf Highway (12)

   Asbury Auto TX RE Holdings, LLC      46,581.99    608,041      

Land - 11200 Gulf Fwy (7)

   Asbury Auto TX RE Holdings, LLC      41,932.12    547,345      

Detention Pond

        0.80    10                               Total Consolidated    $
5,399,370.59    70,478,666                           

AutoStar-Asbury

              

Address

  

Major Tenants

   Current Rent    Alloc. Price    Con. Price    Price Adj.

2655 N. Volusia Avenue

   AF Motors LLC & ALM Motors LLC      509,430.00    6,649,654.00      

11507 Alpharetta Hwy

   Asbury Atlanta Jaguar LLC      638,693.00    8,336,940.00      

980 Mansell Road

   Asbury Atlanta Lex LLC      830,011.00    10,834,238.00      

1580 S. Woodland

   Asbury-Deland Imports, L.L.C.      208,179.00    2,717,387.00      

10859 Phillips Hwy

   Avenues Motors, LTD      586,885.69    7,660,693.00      

4500 U.S. 1 South

   CFP Motors, Ltd.      620,727.45    8,102,434.00      

11003 Atlantic Boulvard

   CH Motors, LTD      760,887.45    9,931,960.00      

9401 Atlantic Blvd.

   CN Motors, Ltd.      312,269.00    4,076,087.00    3,600,000    476,087.00

10600 Atlantic Blvd.

   CN Motors, Ltd.      384,307.00    5,016,408.00      

10564 Phillips Highway

   Coggin Cars LLC      554,117.00    7,232,959.00      

10880 Phillips Highway

   Coggin Chevrolet LLC      574,575.00    7,500,000.00      

1730 U.S. Hwy 15-501 N.

   Crown CHV, L.L.C.      474,655.00    6,195,732.00    5,858,000    337,732.00

3710 W. Wendover Street

   Crown GDO, L.L.C.      291,451.00    3,804,347.00      

3633 W. Wendover Ave.

   Crown GHO, L.L.C.      866,026.00    11,304,347.00      

719 Camann Street

   Crown GPG, L.L.C.      263,668.91    3,441,704.00      

1295 Richmond Road

   Crown Motorcar Company, L.L.C.      267,750.00    3,494,975.00      

8704/8710 W. Broad Street

   Crown Rib LLC      855,498.08    11,166,924.00      

4550 U.S. 1 South

   HFP Motors L.L.C.      478,870.00    6,250,751.00      

5500 Starita Drive

   NP FLM LLC      196,599.00    2,566,232.00      

Colonel Glenn Road

   Premier NSN LLC      394,708.00    5,152,173.00                             
   Total Consolidated      10,069,307.58    131,435,945.00                     
       

Portfolio Totals

              

Price

        201,914,611.00         

Less: Kia + Volvo

        813,819.00         

Less: Kia + Volvo Costs

              

Net Price

        201,100,792.00         

 

Sch.1.1.3-1